CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.
Exhibit 10.34
EXECUTION VERSION



--------------------------------------------------------------------------------



CONSENT AND INDEMNITY AGREEMENT

dated as of February 6, 2018


by and among

NRG ENERGY, INC.,
a Delaware corporation,
and
NRG REPOWERING HOLDINGS LLC,
a Delaware limited liability company,

and
NRG YIELD, INC., a Delaware corporation,
and

GIP III ZEPHYR ACQUISITION PARTNERS, L.P.,
a Delaware limited partnership
and
NRG YIELD OPERATING LLC, a Delaware limited liability company (solely with
respect to Sections E.5, E.6 and G.12)



--------------------------------------------------------------------------------












--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






Table of Contents
Page
A.
NYLD Consent
1
B.
Representations and Warranties of NRG Energy
3
C.
Representations and Warranties of Purchaser
6
D.
Representations and Warranties of NYLD
6
E.
Property Tax Indemnity
11
F.
Changes to the NYLD Board of Directors
15
G.
NYLD Undertakings in Connection with the PSA
15
H.
Payments and Cost Reimbursement in the event of a Termination of the Transaction
36
I.
Nonsolicitation of NRG Employees
37
J.
Cooperation of NRG Energy
37
K.
Trademark Licenses
38
L.
Existing Agreements.
38
M.
Miscellaneous Provisions
39





i

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






Exhibits and Schedules:
Exhibit A-1
Utility Scale Project Companies
Exhibit A-2
DG Project Companies and Tax Equity Funds
Exhibit B
Form of Master Services Agreement
Exhibit C
Form of Zephyr ROFO Agreement
Exhibit D
Form of Voting and Governance Agreement
Exhibit E
Form of Third A&R NRG/NYLD ROFO Agreement
Exhibit F
Form of NRG Transition Services Agreement
Exhibit G
Form of Letter Agreement
Exhibit H
NYLD Board and Committee Approvals
Exhibit I
NYLD Budget
Exhibit J
Delegation of Authority
Exhibit K
Monthly Business Plan Schedule
Exhibit L
Form of Fourth A&R NYLD LLC LLCA
Exhibit M
Form of NYLD Officer’s Certificate
Exhibit N
CAFD Leakage Calculation and Methodology
Exhibit O
Assignment of Exchange and Registration Rights Agreements
 
 
Disclosure Schedule:


Schedule A.5
ROFO
Schedule B.3(a)
NYLD Thermal Employees
Schedule B.3(b)
Affiliations with Labor Organizations or Collective Bargaining
Agreements
Schedule B.3(d)(i)
NYLD Employee Plans
Schedule B.3(d)(ii)
Multiemployer and Title IV ERISA Plans
Schedule B.3(d)(iii)
Multiemployer Plan Claims
Schedule B.3(e)
Triggered Payments
Schedule D.3(a)
NYLD Subsidiaries
Schedule D.3(b)
Beneficial Ownership of NYLD Securities
Schedule D.4(d)
Preemptive Rights
Schedule D.4(e)
Repurchase, Redemption or Acquisition Obligations
Schedule D.4(f)
Actions Taken Since January 1, 2018
Schedule G.3(b)
Conduct of Business
Schedule G.3(b)(iii)
Issuances of Common Stock
Schedule G.4(b)
Collective Bargaining Agreements
Schedule G.4(c)
Continuation Plans
Schedule G.4(l)
Change In Control for Compensation and Benefit Plans
Schedule G.5
Indebtedness of NYLD Entities
Schedule I.2
NRG Employees





ii

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






CONSENT AND INDEMNITY AGREEMENT
This CONSENT AND INDEMNITY AGREEMENT (this “Agreement”), dated as of
February 6, 2018 (the “Effective Date”), is made and entered into by and among
NRG Energy, Inc., a Delaware corporation (“NRG”), NRG Repowering Holdings LLC, a
Delaware limited liability company (“Repowering” and, collectively with NRG,
“NRG Energy”), NRG Yield, Inc., a Delaware corporation (“NYLD”), GIP III Zephyr
Acquisition Partners, L.P., a Delaware limited partnership (“Purchaser”), and,
solely for purposes of Sections E.5, E.6 and G.12, NRG Yield Operating LLC, a
Delaware limited liability company (“NYLD Op”). NRG Energy, NYLD and Purchaser
are referred to herein, collectively, as the “Parties” and each, individually,
as a “Party.”
RECITALS
WHEREAS, on the Effective Date, NRG Energy and Purchaser have entered into that
certain Purchase and Sale Agreement (the “PSA”), pursuant to which NRG Energy
has agreed to sell to Purchaser one hundred percent (100%) of the outstanding
membership interests (the “Zephyr Interests”) of Zephyr Renewables LLC, a
Delaware limited liability company (the “Company”), which shall include
ownership by the Company of (a) one hundred percent (100%) of the Class B shares
and one hundred percent (100%) of the Class D shares (collectively, the “NYLD
Shares”) of NYLD and (b) one hundred percent (100%) of the Class B membership
units and one hundred percent (100%) of the Class D membership units
(collectively, the “NYLD Units”, and, collectively with the NYLD Shares, the
“NYLD Securities”) of NRG Yield LLC, a Delaware limited liability company (“NYLD
LLC”). The sale of the NYLD Securities owned by NRG Energy to Purchaser is
referred to herein as the “NYLD Securities Transaction”, and the NYLD Securities
and the Zephyr Interests are referred to herein, collectively, as the “Acquired
Interests”; and
WHEREAS, in connection with the transactions contemplated by the PSA and this
Agreement, including the NYLD Securities Transaction (such transactions, the
“Transaction”), NYLD has agreed to provide its consent to the NYLD Securities
Transaction on the terms and conditions set forth herein. Capitalized terms used
but not defined herein shall have the meaning set forth in the PSA.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual representations, covenants and
agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
A.
NYLD Consent.

NYLD hereby consents to the NYLD Securities Transaction provided that each of
the conditions set forth in this Section A is satisfied as of the Closing Date
(or in the case of a condition that speaks of a specified date, as of such
specified date):
1.    CAFD Leakage Cap.
(a)    The Transaction and all other transactions contemplated hereby (including
entry into the agreements contemplated by Sections A.2 and A.3) and in the PSA
result in no more than $10 million in CAFD Leakage (the “CAFD Leakage Cap”). For
the purposes of this Agreement, “CAFD Leakage” means a reduction in NYLD’s cash
available for distribution calculated pro forma for the Transaction on an
annualized basis for fiscal 2018, in accordance with the accounting policies and


1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






procedures used for the calculation of cash available for distribution in NYLD’s
most recent quarterly financial filings with the U.S. Securities and Exchange
Commission, resulting from (i) obtaining any of the third party consents in
connection with power purchase agreements or debt financings relating to
projects owned by NYLD Subsidiaries as set forth on Schedule 3.03 of the PSA,
(ii) changes to any asset management or operations and maintenance agreements
for any of the NYLD Entities, (iii) annual costs under the Master Services
Agreement and (iv) the hiring of NYLD corporate employees to support operations
on a standalone basis (such costs, the “Direct Labor Costs”). Direct Labor Costs
in excess of ******************************* Dollars ($*********) shall not be
counted toward the CAFD Leakage Cap. CAFD Leakage shall not include any one-time
costs or expenses incurred in connection with obtaining such consents, which
shall be borne by NRG Energy as set forth in the PSA. Projected CAFD Leakage
shall be calculated from time to time prior to the Closing in accordance with
the methodology set forth in Exhibit N.
(b)    NYLD shall take all commercially reasonable steps necessary or desirable,
and proceed diligently and in good faith to assist NRG Energy in the
satisfaction of the condition to receive the Seller Consents for the projects
owned by NYLD Subsidiaries; provided, however, in no event shall NYLD be
required to take any action that it reasonably believes could result in the
incurrence of CAFD Leakage in excess of the CAFD Leakage Cap.
2.    New Sponsor Agreements. At the Closing, each of the Company and NYLD shall
enter into (a) the Master Services Agreement in the form attached as Exhibit B
to this Agreement (the “Master Services Agreement”); (b) the Zephyr ROFO
Agreement in the form attached as Exhibit C to this Agreement (the “Zephyr ROFO
Agreement”); (c) the Voting and Governance Agreement in the form attached as
Exhibit D to this Agreement (the “Voting and Governance Agreement”); (d) the
Fourth Amended and Restated Limited Liability Company Agreement of NYLD LLC in
the form attached as Exhibit L to this Agreement (the “Fourth A&R NYLD LLC
LLCA”); and (e) the Assignment and Assumption Agreement related to the Exchange
Agreement and the Registration Rights Agreement in the form attached as Exhibit
O to this Agreement (the “Assignment of Exchange and Registration Rights
Agreements”).
3.    NRG Energy Agreements. At the Closing, each of NRG and NYLD shall enter
into (a) the Third Amended and Restated Right of First Offer Agreement in the
form attached as Exhibit E to this Agreement (the “Third A&R NRG/NYLD ROFO
Agreement”); (b) the Transition Services Agreement in the form attached as
Exhibit F to this Agreement (the “NRG Transition Services Agreement”); and (c)
the Letter Agreement in the form attached as Exhibit G to this Agreement (the
“Letter Agreement”). At the Closing, the Existing MSA shall be terminated.
4.    NRG Energy’s and Purchaser’s Representations and Warranties.
(a)    The representations and warranties of NRG Energy in Section B shall be
true and correct in all material respects as of the date hereof and as of the
Closing Date (except for any such representation and warranty that is qualified
by materiality, including by reference to Material Adverse Effect, which shall
be true and correct in all respects) as though such representations and
warranties were made on and as of the Closing Date.


2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






(b)    The representations and warranties of Purchaser in Sections C.1 and C.2
shall be true and correct in all material respects as of the date hereof and as
of the Closing Date as though such representations and warranties were made on
and as of the Closing Date.
5.    Schedule A.5. The consents set forth on Schedule A.5 are obtained or, if
such consents shall not have been obtained, the Parties shall have taken the
other actions set forth on Schedule A.5.
B.
Representations and Warranties of NRG Energy.

NRG Energy hereby represents and warrants to NYLD and Purchaser as of the date
hereof and as of the Closing Date as follows:
1.    Existence. NRG Energy is a corporation duly organized, validly existing
and in good standing under the Laws of the State of Delaware. NRG Energy has
full power and authority to execute and deliver this Agreement, the PSA and any
other agreements to be executed and delivered by NRG Energy hereunder and
thereunder, and to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby, including to own,
hold, sell and transfer the Acquired Interests, subject to NYLD’s consent
granted pursuant to this Agreement. NRG Energy is duly qualified, licensed or
admitted to do business and in good standing in each other jurisdiction in which
the assets owned, used or leased by it, or the nature of the business conducted
by it, and in which the actions required to be performed by it hereunder make
such qualification, licensing or admission necessary, except for those
jurisdictions where the failure to be so qualified, licensed or admitted would
not, in the aggregate, reasonably be expected to result in a Material Adverse
Effect.
2.    Authority. All actions or proceedings necessary to authorize the execution
and delivery by NRG Energy of this Agreement, the PSA and the performance by NRG
Energy of its obligations hereunder and thereunder (as applicable), have been
duly and validly taken. This Agreement and the PSA have been duly and validly
executed and delivered by NRG Energy and constitute the legal, valid and binding
obligations of NRG Energy enforceable against NRG Energy in accordance with its
terms.
3.    Employees and Benefits.
(a)    A list of each individual who, as of the date of this Agreement, is an
NYLD Thermal Employee is set forth on Schedule B.3(a), along with (i) such
individual’s status as active or inactive, (ii) if such individual has an
inactive status, the reason for such status and such individual’s expected
return date (if any), and (iii) if such individual has announced an intended
retirement date, such date. Schedule B.3(a) may be updated from time to time as
mutually agreed by the Parties and shall be updated as of five (5) Business Days
prior to the Closing. “NYLD Thermal Employee” means each employee of NRG and its
Affiliates who provides services at a plant that is owned or operated in the
course of the Business of NYLD and who is listed on Schedule B.3(a).
(b)    Schedule B.3(b)(I) sets forth an accurate and complete list of each
collective bargaining agreement with a labor organization to which NYLD, NRG or
any of their respective Affiliates is a party with respect to the Business of
NYLD or NYLD Thermal Employees (collectively, the “Collective Bargaining
Agreements”). Except as disclosed on Schedule B.3(b)(II), no NYLD Thermal
Employee is represented by a labor organization and there is no Collective
Bargaining Agreement that is being negotiated. In addition, except as disclosed
on Schedule B.3(a), during the past three (3) years,


3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






(x) no petition has been filed or proceedings instituted by any labor union or
other labor organization with any Governmental Authority seeking recognition as
the bargaining representative of any NYLD Thermal Employees or group of NYLD
Thermal Employees and (y) no demand for recognition of NYLD Thermal Employees
has been made by, or on behalf of, any labor union or other labor organization.
To the knowledge of NRG, there is no effort currently being made or threatened
by, or on behalf of, any labor union or other labor organization to organize any
NYLD Thermal Employees, and, to the knowledge of NRG, no such activity has been
conducted within the past three (3) years. No material labor strike, slowdown,
work stoppage, dispute, lockout or other material labor controversy involving
NYLD Thermal Employees is in effect or, to the knowledge of NRG, threatened, and
none of the NYLD Entities has experienced any such labor controversy within the
past three (3) years. No unfair labor practice charge or complaint involving
NYLD Thermal Employees is pending or, to the knowledge of NRG, threatened. The
execution and delivery of this Agreement, shareholder or other approval of this
Agreement and the consummation of the transactions contemplated by this
Agreement, either alone or in combination with another event, will not entitle
any third party (including any labor organization or Governmental Authority) to
any payments under any of the Collective Bargaining Agreements. Solely with
respect to the Business of NYLD or as applicable to the NYLD Thermal Employees,
NRG and its Affiliates are in compliance in all material respects with their
obligations pursuant to all notification and bargaining obligations arising
under any Collective Bargaining Agreements. Solely with respect to the Business
of NYLD or, as applicable, to the NYLD Thermal Employees, each of NRG and its
Affiliates is in compliance in all material respects with the Collective
Bargaining Agreements and all applicable Laws respecting labor, employment, fair
employment practices (including equal employment opportunity laws), workers’
compensation, occupational safety and health, affirmative action, employee
privacy and wages and hours.
(c)    There has been no action, during the ninety (90) day period prior to the
Effective Date, that would trigger notice or other obligations to any NYLD
Thermal Employees under the Worker Adjustment and Retraining Notification Act,
29 U.S.C. §2109 et seq. or the regulations promulgated thereunder or similar
Law.
(d)    Schedule B.3(d)(i) contains a true and complete list of each Employee
Plan in which any NYLD Thermal Employee participates (each, an “NYLD Employee
Plan”). Schedule B.3(d)(ii) lists each “multiemployer plan” within the meaning
of Section 3(37) or 4001(a)(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) (each, a “Multiemployer Plan”) to which NRG or any of
its Affiliates has contributed in respect of any employees of the Business of
NYLD or in which any NYLD Thermal Employees participate. Other than as set forth
on Schedule B.3(d)(iii), with respect to each such Multiemployer Plan (A) none
of NRG, NYLD nor any of their respective Affiliates, have incurred a “complete
withdrawal” or a “partial withdrawal,” as such terms are defined in Sections
4203 and 4205 of ERISA, therefrom at any time during the five (5) calendar year
period immediately preceding the date of this Agreement, and the transactions
contemplated by this Agreement will not, in and of themselves, give rise to such
a “complete withdrawal” or “partial withdrawal,” (B) no such Multiemployer Plan,
to the knowledge of NRG, is insolvent (as such term is defined in Section 4245
of ERISA), (C) NRG and its Affiliates have made all contributions to such
Multiemployer Plans when due, and no such Multiemployer Plan is currently
asserting that any contributions from NRG or any of its Affiliates are due and
owing and not fully paid, (D) to the knowledge of NRG, there has been no “mass
withdrawal” of all employers from the Multiemployer Plan (within the meaning of
Department of Labor Regulation Section 4001.2) and (E) if NRG and its Affiliates
were to withdraw from each Multiemployer


4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






Plan on the date of this Agreement, NRG estimates that, based on the latest
public filings of each Multiemployer Plan, NRG and its Affiliates would owe no
withdrawal liability to any Multiemployer Plan. All of the NYLD Employee Plans
have been established, maintained and administered in all material respects with
their terms and applicable Law (including the applicable provisions of the Code
and ERISA). There are no proceedings or audits pending, or to the knowledge of
NRG, threatened with respect to any NYLD Employee Plan or the assets of any NYLD
Employee Plan or any related trust (other than routine claims for benefits).
(e)    Except as set forth on Schedule B.3(e), neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
herein (whether alone or in connection with any other event) will (or could
reasonably be expected to) (i) entitle any NYLD Thermal Employee to severance,
retention, change in control or other similar payment or benefit, (ii)
accelerate the time of payment or vesting or increase the amount of compensation
due to any NYLD Thermal Employee, or (iii) require any contributions or payments
to fund any obligations under any NYLD Employee Plan. Neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
herein (whether alone or in connection with any other event) will (or could
reasonably be expected to) result, separately or in the aggregate, in the
payment of any “excess parachute payment” within the meaning of Section 280G of
the Code (or any corresponding provision of state, local or foreign Tax law). No
Employee Plan provides for any gross-up payment with respect to payments subject
to Section 280G or Section 409A of the Code.
C.
Representations and Warranties of Purchaser.

Purchaser hereby represents and warrants to NYLD and NRG Energy as of the date
hereof and as of the Closing Date as follows:
1.    Existence. Purchaser is a limited partnership duly formed, validly
existing and in good standing under the Laws of the State of Delaware. Purchaser
has the full power and authority to execute and deliver this Agreement, the PSA
and each other agreement required to be executed by it pursuant to the terms
hereof and thereof, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby and to own or lease
its assets and to carry on its business as currently conducted.
2.    Authority. All actions or proceedings necessary to authorize the execution
and delivery by Purchaser of this Agreement and the PSA and the performance by
Purchaser of its obligations hereunder and thereunder, have been duly and
validly taken. This Agreement and the PSA have been duly and validly executed
and delivered by Purchaser and constitute the legal, valid and binding
obligation of Purchaser enforceable against Purchaser in accordance with its
terms.
D.
Representations and Warranties of NYLD.

Except as otherwise disclosed to Purchaser in the Disclosure Schedule or as set
forth in the NYLD SEC Documents filed prior to the Effective Date (but excluding
any forward looking disclosures set forth in any risk factor section, any
disclosures in any section relating to forward looking statements and any other
disclosures included therein to the extent they are predictive or
forward-looking in nature), NYLD hereby represents and warrants to Purchaser as
of the date hereof and as of the Closing Date as follows:


5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






1.    Existence. Each of NYLD and NYLD LLC is a corporation or limited liability
company, as applicable, validly existing and in good standing under the Laws of
the State of Delaware and each has full power and authority to conduct its
business as and to the extent now conducted and to own, use and lease its
assets. Each of NYLD and NYLD LLC is duly qualified, licensed or admitted to do
business and in good standing in each other jurisdiction in which the assets
owned, used or leased by it, or the nature of the business conducted by it, and
in which the actions required to be performed by it hereunder make such
qualification, licensing or admission necessary, except for those jurisdictions
where the failure to be so qualified, licensed or admitted would not, in the
aggregate, reasonably be expected to result in an NYLD Material Adverse Effect.
2.    No Violations. There are no and have not been any violations, breaches or
defaults by NYLD, NYLD LLC or, to the Knowledge of NYLD, any other party, to the
NYLD Constitutive Documents. None of NYLD, NYLD LLC or, to the Knowledge of
NYLD, any other party, has given or received notice or other communication
regarding any actual, alleged,

possible or potential material violation or material breach of any NYLD
Constitutive Document since the date of formation with respect NYLD or NYLD LLC.
3.    Subsidiaries.
(a)    Schedule D.3(a) sets forth the name of each NYLD Subsidiary and the state
or jurisdiction of its organization. Each NYLD Subsidiary (i) is a corporation,
limited liability company, partnership or other entity duly incorporated or
organized, validly existing and, to the extent applicable, in good standing
under the laws of the jurisdiction of its incorporation or organization, as the
case may be, (ii) has all requisite corporate, limited liability company,
partnership or similar power and authority to own, lease and operate its assets
and to carry on its business as now conducted and (iii) is duly qualified or
licensed to do business as a foreign corporation, limited liability company,
partnership or other organization and is, to the extent applicable, in good
standing under the laws of any other jurisdiction in which the character of the
assets owned, leased or operated by it therein or in which the transaction of
its business makes such qualification or licensing necessary, except where the
failure to be so qualified, licensed or in good standing, individually or in the
aggregate, would not reasonably be expected to have an NYLD Material Adverse
Effect.
(b)    Except as set forth in Schedule D.3(b), NYLD LLC is, directly or
indirectly, the record and beneficial owner of all of the outstanding shares of
capital stock or other equity interests of each of the NYLD Subsidiaries. All of
such shares and other equity interests so owned by NYLD LLC are validly issued,
fully paid and nonassessable and free and clear of preemptive rights and are
owned by it free and clear of any Liens, other than (i) Liens securing
indebtedness for borrowed money of any NYLD Entity that are reflected in the
NYLD SEC Documents or incurred in the ordinary course of business since the date
of the most recent Annual Report on Form 10-K filed with the SEC by NYLD and
(ii) transfer restrictions of general applicability on such shares and other
equity interests imposed by applicable Law.
(c)    None of the NYLD Entities owns, directly or indirectly, any capital stock
or other equity or voting securities or equity or voting interests, or has any
interest convertible into or exercisable or exchangeable therefor, in any Person
other than the NYLD Entities.
4.    Capitalization.


6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






(a)    As of the Effective Date, the authorized capital stock of NYLD consists
of 3,010,000,000 shares of capital stock, consisting of (i) 10,000,000 shares of
Preferred Stock, par value $0.01 per share, (ii) 500,000,000 shares of Class A
Common Stock, par value $0.01 per share, (iii) 500,000,000 shares of Class B
Common Stock, par value $0.01 per share, (iv) 1,000,000,000 shares of Class C
Common Stock, par value $0.01 per share, and (v) 1,000,000,000 shares of Class D
Common Stock, par value $0.01 per share.
(b)    As of the Effective Date, (i) zero (0) shares of Preferred Stock were
issued and outstanding, (ii) 34,586,250 shares of Class A Common Stock were
issued and outstanding and zero (0) shares of Class A Common Stock were held in
treasury by NYLD, (iii) 42,738,750 shares of Class B Common Stock (all of which
are owned by NRG) were issued and outstanding and zero (0) shares of Class B
Common Stock were held in treasury by NYLD, (iv) 64,730,519 shares of Class C
Common Stock were issued and outstanding and zero shares of Class C Common Stock
were held in treasury by NYLD, (v) 42,738,750 shares of Class D Common Stock
(all of which are owned by NRG) were issued and outstanding and zero shares of
Class D Common Stock were held in treasury by NYLD, (vi) 18,898,893 shares of
Class A Common Stock were reserved for issuance pursuant to NYLD’s outstanding
three and one-half percent (3.50%) convertible notes due 2019 (the “2019
Convertible Notes”) and 13,068,169 shares of Class C Common Stock were reserved
for issuance pursuant to NYLD’s outstanding three and one-quarter percent
(3.25%) convertible notes due 2020 (the “2020 Convertible Notes”) and
(vii) 29,183 shares of Class A Common Stock and 413,581 shares of Class C Common
Stock were reserved for issuance pursuant to outstanding restricted stock units
and dividend equivalent rights. Except as set forth above, as of the Effective
Date, there are no shares of capital stock, or other equity or voting securities
or equity or voting interests of NYLD issued, reserved for issuance or
outstanding. All issued and outstanding shares of common stock have been, and
all shares of common stock reserved for issuance as set forth above will be when
issued, duly authorized and validly issued and are or will be fully paid, free
of preemptive rights and nonassessable.
(c)    As of the Effective Date, (i) 34,586,250 Class A Units of NYLD LLC (all
of which are owned by NYLD) were issued and outstanding, (ii) 42,738,750 Class B
Units of NYLD LLC (all of which are owned by NRG) were issued and outstanding,
(iii) 64,730,519 Class C Units of NYLD LLC (all of which are owned by NYLD) were
issued and outstanding, (iv) 42,738,750 Class D Units of NYLD LLC (all of which
are owned by NRG) were issued and outstanding, (v) 18,898,893 Class A Units were
reserved for issuance in order to effectuate the corresponding conversion of
NYLD’s outstanding 2019 Convertible Notes set forth above and 13,068,169 Class C
Units were reserved for issuance in order to effectuate the corresponding
conversion of NYLD’s 2020 Convertible Notes set forth above and (vi) 29,183
Class A Units and 413,581 Class C Units were reserved for issuance in order to
effectuate the corresponding vesting of the restricted stock units and dividend
equivalent rights issued by NYLD set forth above. Except as set forth above, as
of the Effective Date, there are no shares of capital stock, or other equity or
voting securities or equity or voting interests of NYLD LLC issued, reserved for
issuance or outstanding. All issued and outstanding equity interests of NYLD LLC
have been will be when issued, duly authorized and validly issued and are or
will be fully paid, free of preemptive rights and nonassessable.
(d)    Except as set forth in Schedule D.4(d), there are no preemptive or
similar rights granted by any NYLD Entity on the part of any holders of any
class of securities of the NYLD Entities. Except for the 2019 Convertible Notes
and 2020 Convertible Notes, no NYLD Entity has outstanding any bonds,
debentures, notes or other indebtedness, securities or obligations the holders
of which have the right to vote (or which are convertible into or exercisable
for securities having the right to vote) with the equityholders of any NYLD
Entity on any matter (“Voting Company Debt”). As of the Effective Date, there
are no (i) options, warrants, rights, convertible, exercisable or exchangeable
securities, “phantom” equity rights, equity appreciation rights, profit


7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






participation rights, equity-based performance units, or (ii) commitments,
Contracts, arrangements or undertakings of any kind to which any of the NYLD
Entities is a party or by which any of them is bound (A) obligating any of the
NYLD Entities to issue, deliver or sell or cause to be issued, delivered or
sold, additional shares of capital stock of, or other equity interests in, or
any security convertible or exercisable for or exchangeable into any capital
stock of, or other equity interest in, NYLD or any Voting Company Debt, or any
interests based on the value of equity interests in NYLD or (B) obligating any
of the NYLD Entity to issue, grant, extend or enter into any such option,
warrant, right, security, unit, commitment, Contract, arrangement or
undertaking.
(e)    Except as set forth in Schedule D.4(e), there are not any outstanding
contractual obligations of any of the NYLD Entities to repurchase, redeem or
otherwise acquire any equity interests of any of the NYLD Entities. There are no
proxies, voting trusts or other agreements or understandings to which any of the
NYLD Entities is a party or is bound with respect to the voting or registration
of the capital stock of, or other equity interests in, any of the NYLD Entities.
(f)    NYLD has not taken any action or failed to take any action since January
1, 2018, that, if taken after the date hereof, would have required Purchaser’s
consent under Section G.3.
5.    NYLD Board Approvals.
(a)    The NYLD Board and the NYLD Corporate Governance, Conflicts and
Nominating Committee have duly adopted resolutions (i) determining that (A) this
Agreement, (B) the Master Services Agreement, (C) the Zephyr ROFO Agreement,
(D) the Voting and Governance Agreement, (E) the NRG Transition Services
Agreement, (F) the Fourth A&R NYLD LLC LLCA, (G) the Third A&R NRG/NYLD ROFO
Agreement, (H) the Letter Agreement; (I) the Assignment of Exchange and
Registration Rights Agreements (clauses (A)-(I), the “Transaction Documents”);
(J) the transfer of the NYLD Shares to the Company pursuant to Section 7.13 of
the PSA; and (K) the NYLD Securities Transaction, in each case, are advisable
and in the best interest of, NYLD, and (ii) approving the Transaction Documents,
the transfer of the NYLD Shares to the Company pursuant to Section 7.13 of the
PSA and the NYLD Securities Transaction.
(b)    The NYLD Board and the NYLD Corporate Governance, Conflicts and
Nominating Committee have taken all necessary actions to render inapplicable to
the Transaction Documents and the NYLD Securities Transaction the provisions of
Section 203 of the Delaware General Corporation Law, and accordingly, no such
section nor other “fair price”, “business combination” or “control share
acquisition” statute or other similar statute or regulation applies or purports
to apply to the Transaction Documents or the NYLD Securities Transaction.
(c)    The NYLD Board and the NYLD Corporate Governance, Conflicts and
Nominating Committee have taken all necessary actions to render inapplicable to
the Transaction Documents and the NYLD Securities Transaction the provisions of
Article Four, Section 5 of the Restated Certificate of Incorporation of NYLD,
and accordingly, no such section applies or purports to apply to the Transaction
Documents and the NYLD Securities Transaction.
(d)    The NYLD Board and the NYLD Corporate Governance, Conflicts and
Nominating Committee have taken all necessary actions to renounce any interest
or expectancy of NYLD or any of its Affiliates in any corporate opportunities
that may be presented to Purchaser or any of its Affiliates.


8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






(e)    NYLD, as managing member of NYLD LLC, has duly adopted resolutions
(i) determining that (A) this Agreement, (B) the Fourth A&R NYLD LLC LLCA, (C)
the transfer of the NYLD Units to the Company pursuant to Section 7.13 of the
PSA and the admission of the Company as a member of NYLD LLC; and (D) the NYLD
Securities Transaction, in each case, are advisable and in the best interest of,
NYLD LLC and its members, and (ii) approving the foregoing documents and
transactions.
(f)    A true and complete copy of the resolutions adopted by the NYLD Board and
the NYLD Corporate Governance, Conflicts and Nominating Committee implementing
the foregoing is attached hereto as Exhibit H and will remain in full force and
effect following the Effective Date. The foregoing resolutions are referred to
herein as the “NYLD Board and Committee Approvals”.
6.    For the purposes of this Agreement, “NYLD Material Adverse Effect” means
any fact, event, circumstance, condition, change or effect that has, or would
reasonably be expected to have, a material adverse effect on (a) the assets,
properties, liabilities, condition (financial or otherwise) or results of
operations of the NYLD Entities, taken as a whole, or (b) the NYLD Entities’
ability to timely perform their obligations under this Agreement or to
consummate the transactions contemplated hereby; provided, however, that, solely
with respect to clause (a), none of the following shall be or will be at the
Closing deemed to constitute and shall not be taken into account in determining
the occurrence of an NYLD Material Adverse Effect: any fact, event,
circumstance, condition, change or effect resulting from (i) any economic change
generally affecting the international, national or regional (A) electric
generating industry or (B) wholesale markets for electric power; (ii) any
economic change in markets for commodities or supplies, including electric
power, as applicable, used in connection with the business of the NYLD Entities;
(iii) any change in general regulatory or political conditions, including (A)
geopolitical conditions, the outbreak or escalation of hostilities, any acts of
war, sabotage or terrorism, or any escalation or worsening of any such acts of
war, sabotage or terrorism threatened or underway as of the Effective Date, (B)
any hurricane, tornado, flood, earthquake or other natural disaster or
weather-related event, or (C) changes imposed by a Governmental Authority
associated with additional security; (iv) any change in any Laws (including
Environmental Laws and Tax Laws) or GAAP; (v) any change in the financial
condition of the NYLD Entities caused by the pending sale of the Acquired
Interests to Purchaser, including changes due to the credit rating of Purchaser
or the NYLD Entities or any decline in the market price of the common stock of
NYLD or change in the trading volume of its securities; (vi) any change in the
financial, banking, or securities markets (including any suspension of trading
in, or limitation on prices for, securities on the New York Stock Exchange or
Nasdaq Stock Market) or any change in general national or regional economic or
financial conditions; (vii) any failure, in and of itself, by the NYLD Entities
to meet any internal or published projections, forecasts, estimates or
predictions in respect of revenues, earnings, cash available for distribution or
other financial or operating metrics for any period (it being understood that
the facts or occurrences giving rise to or contributing to such failure may, if
not otherwise excluded, be deemed to constitute, or be taken into account in
determining whether there has been an NYLD Material Adverse Effect); or (viii)
the announcement or pendency of the transactions contemplated hereby and in the
PSA; provided, however, that any fact, event, circumstance, condition, change or
effect resulting from clauses (i) through (iv) and (vi) shall nonetheless be
taken into consideration in determining whether an NYLD Material Adverse Effect
has occurred to the extent such changes, events, effects or occurrences have a
materially disproportionate impact on the NYLD Entities, taken as whole, as
compared to similarly situated Persons in the same industry and in the same
geographical areas in which the NYLD Entities operate.


9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






7.    For the purposes of this Agreement, “Knowledge of NYLD” means the actual
knowledge of                              and                      , after
reasonable inquiry.
E.
Property Tax Indemnity.

1.    NRG Energy, NYLD and Purchaser acknowledge that following the Transaction
there will be (i) a loss of the exclusion from reassessment for California
property tax purposes for new construction of active solar energy property
available under Section 73 of the California Revenue and Taxation Code (the
“CRT”) for the active solar energy properties located in California (each such
property, a “Utility Scale Solar Property”) held by the project companies set
forth on Exhibit A-1 (the “Utility Scale Project Companies” and each a “Utility
Scale Project Company”) and (ii) a reassessment under Section 64(c) or 64(d) of
the CRT (a “Reassessment”) of such Utility Scale Solar Properties. NRG Energy,
NYLD and Purchaser acknowledge that following the Transaction (i) there will be
a loss of the exclusion from reassessment for California property tax purposes
for new construction of active solar energy property available under Section 73
of the CRT for the active distributed generation solar energy properties located
in California (each such property, a “DG Solar Property”, and together with the
Utility Scale Solar Properties, each such property a “Solar Property”) held by
the project companies set forth on Exhibit A-2 (the “DG Project Companies” and
each a “DG Project Company”, and together with the Utility Scale Project
Companies, the “Project Companies”, and each a “Project Company”) and (ii) a
Reassessment of such DG Solar Properties may be triggered either (x) as a result
of the Transaction or (y) upon the “flip date” of the tax equity fund structure
implemented in each of the DG Project Companies (the date a Reassessment is
triggered with respect to a DG Solar Property, the “DG Reassessment Trigger
Date”). NRG Energy shall prepare and timely file a Form BOE-100-B for each
Utility Scale Solar Project Company and each DG Project Company that holds one
or more properties subject to a Reassessment (with respect to any DG Project
Company, solely to the extent the Reassessment is triggered as a result of the
Transaction as described in clause (x) above) and NYLD and Purchaser agree to
cooperate, and shall cause their respective affiliates, employees and agents
reasonably to cooperate, in connection with the foregoing; provided, that no
such Form BOE-100-B shall be filed for a Utility Scale Project Company or DG
Project Company without both NYLD and Purchaser’s prior written consent (such
consent not to be unreasonably withheld, conditioned or delayed). NYLD and
Purchaser shall prepare and timely file a Form BOE-100-B for each DG Project
Company that holds one or more properties subject to a Reassessment (solely to
the extent the Reassessment is triggered upon a “flip date” as described in
clause (y) above) and NRG Energy agrees to cooperate, and shall cause its
respective affiliates, employees and agents reasonably to cooperate, in
connection with the foregoing; provided, that no such Form BOE-100-B shall be
filed for a DG Project Company without NRG Energy’s prior written consent (such
consent not to be unreasonably withheld, conditioned or delayed). NRG Energy
shall make available to NYLD and Purchaser (and NYLD and Purchaser shall make
available to NRG Energy, as applicable) all records that are necessary for the
preparation of such forms. Notwithstanding the foregoing, prior to the
applicable DG Reassessment Trigger Date with respect to a DG Project Company,
NRG Energy, NYLD and Purchaser agree to work together in good faith to alter, to
the extent commercially practicable, the structure of such DG Project Company in
order to mitigate any Tax Indemnity Payment (as defined below) that may be
required with respect to the applicable DG Solar Properties (any such
alterations to the structure, an “Alternative Structure”); provided, that
Purchaser and NYLD shall not be obligated to undertake any such Alternative
Structure, including if such Alternative Structure would result in a material
risk of a Reassessment, have any adverse impact on the value of such DG Project
Company and/or subject Purchaser, NYLD, or any of their subsidiaries (including
any DG Project Company) to any unreimbursed cost or expense; provided, further,
NRG Energy shall indemnify and hold harmless the applicable Project Companies
with respect to any cost or expense incurred in connection with implementing
such Alternative Structure or any other loss


10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






resulting from such Alternative Structure (including any California property
taxes, and interest, penalties and other additions to tax with respect thereto).
2.    Each of NRG Energy, NYLD and Purchaser shall provide as promptly as
practicable to the other Party copies of any communications received by
Purchaser, NYLD or any Project Company from any local assessor or taxing
authority regarding the assessed value of the Solar Properties. NRG Energy shall
have the right, in its reasonable discretion and at its expense, to control the
conduct of any administrative or judicial proceeding regarding the valuation or
revaluation for property tax purposes of the Solar Properties from the Closing
Date until conclusion of any proceeding regarding valuation for any period in
the Indemnity Term (as defined below), including any proceeding resulting from a
request for a decrease in the assessed value as a result of a reduction in value
of one or more Solar Properties (any such proceeding regarding valuation for the
Solar Properties during the Indemnity Term, a “Proceeding”). NRG Energy agrees
to consult with each of Purchaser and NYLD in advance on its proposed actions
and give reasonable consideration to the views and interests of Purchaser and
NYLD with the conduct of such Proceeding; provided, that each of NYLD and
Purchaser shall have the right to participate in any such Proceeding at its own
expense and shall have the right to control any such Proceeding if NRG Energy
does not timely exercise its right to control such Proceeding. Purchaser and
NYLD agree to cooperate, and shall cause each Project Company to cooperate, with
NRG Energy with respect to any Proceeding, and shall provide NRG Energy with
reasonable access to all information or records within its possession that may
be reasonably necessary for such Proceeding (but solely if providing such
information or records would not violate any obligations of confidentiality of
Purchaser or any NYLD Entity or restrictions required by Law or result in a loss
of legal privilege held by Purchaser or any NYLD Entity), and grant to NRG
Energy any required authorizations or powers of attorney reasonably necessary
for NRG Energy to conduct or participate in such Proceeding. None of NRG Energy,
NYLD, Purchaser or any Project Company shall enter into any binding agreement or
settlement with a taxing authority regarding the value of the Solar Properties
without the prior written consent of both NRG Energy and Purchaser (such consent
not to be unreasonably withheld, conditioned or delayed). Each Project Company
shall file all returns and statements relating to the Solar Properties
(including any locally issued county Form 571L or its successor) in a manner
consistent with the value agreed to by NRG Energy in accordance with this
Section E. Purchaser, NYLD or the Project Companies (as applicable) shall
provide drafts of all such returns, statements, and forms to NRG Energy for
review at least thirty (30) days before the due date. For purposes of this
Section E, the “Indemnity Term” (i) with respect to the Utility Scale Solar
Properties shall begin on the Closing Date and last until the date set forth on
Exhibit A-1 as the “Indemnity Expiration Date” for such Project Company, unless
the indemnity is terminated before the Indemnity Expiration Date in accordance
with Section E.4, and (ii) with respect to the DG Solar Properties shall begin
on the DG Reassessment Trigger Date for such DG Solar Property and last until
the date set forth on Exhibit A-2 as the “Indemnity Expiration Date” for such
Project Company, unless the indemnity is terminated before the Indemnity
Expiration Date in accordance with Section E.4.
3.    NRG Energy agrees to pay to each Project Company each year an amount equal
to the excess, if any, of (i) the California property taxes, and interest,
penalties and other additions to tax with respect thereto payable by such
Project Company with respect to the related Solar Properties for each fiscal
year during the Indemnity Term, over (ii) the California property taxes that
would have been due with respect to such Solar Properties for such fiscal year
if a Reassessment had not occurred (such excess for such fiscal year with
respect to the applicable Project Company, a “Tax Indemnity Payment”). For the
avoidance of doubt, a Tax Indemnity Payment shall not include any amount
representing penalties or interest imposed on the applicable Project Company,
Purchaser (with respect to the DG Solar Properties) or NYLD resulting from the
failure of such Project


11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






Company, Purchaser (with respect to the DG Solar Properties) or NYLD to timely
file any return or statement or pay any tax, in each case that is due following
the Closing. NRG Energy shall pay the Tax Indemnity Payment with respect to each
Project Company at the earlier of (a) thirty (30) days after receiving copies of
all property tax statements received by such Project Company from the local
taxing authorities with respect to the related Solar Properties, and (b) fifteen
(15) days before the due date of any property tax and penalty payment as
prescribed by such local taxing authorities so long as such Project Company
provides NRG Energy with such property tax statements within a reasonable time
period before NRG Energy’s payment of such Tax Indemnity Payment.
4.    Notwithstanding anything to the contrary, NRG Energy shall have no
obligation to pay any Tax Indemnity Payment (i) with respect to any Solar
Property that has been reassessed in its entirety since the Reassessment of such
Solar Property as the result of a direct or indirect (excluding any indirect
transfer by reason of the transfer of any equity interest of NYLD Op or a direct
or indirect owner of NYLD Op) transfer of equity interests in the Project
Company owning such Solar Property (for the avoidance of doubt, other than a
sale of an interest that does not constitute a change of ownership under
Sections 64(c) or 64(d) of the CRT); (ii) with respect to all or any portion of
a Solar Property that is transferred after the Closing by the applicable Project
Company to any other person in a transfer that constitutes a change of ownership
of such Solar Property or such portion; or (iii) to the extent of any
incremental amount that is attributable to any new construction or capital
improvements made to a Solar Property after the Reassessment of such Solar
Property. For the avoidance of doubt, any direct or indirect transfer by
Purchaser or any of its affiliates of any or all of their respective interests
in NYLD Op shall not relieve or otherwise affect NRG Energy’s obligation to make
Tax Indemnity Payments under this Agreement.
5.    If Purchaser (with respect to the DG Solar Properties), NYLD, any Project
Company, or any Affiliate thereof receives a refund of California property tax
with respect to a Solar Property that is attributable to a tax for which NRG
Energy has made a Tax Indemnity Payment, Purchaser (only with respect to the DG
Solar Properties), NYLD and NYLD Op shall be jointly obligated to pay the amount
of such refund to NRG Energy within fifteen (15) days of the date on which it
was received by Purchaser (with respect to the DG Solar Properties), NYLD, the
Project Company, or such Affiliate. Any refund of property taxes received by
Purchaser, NYLD, a Project Company, or an Affiliate relating to both Solar
Properties and other properties shall be reasonably apportioned among the
properties, and Purchaser, NYLD and NYLD Op shall be obligated to pay to NRG
Energy only the portion attributable to the Solar Properties. Notwithstanding
anything to the contrary in this Agreement, any obligation of Purchaser or NYLD
pursuant to this Section E.5 with respect to a Project Company shall terminate
on the date on which Purchaser or NYLD, as applicable, no longer owns the
applicable Project Company.
6.    The Parties acknowledge that NRG Energy and/or certain of its Affiliates
provided to NYLD or its Affiliates indemnification for California property taxes
for certain of the Solar Properties under purchase and sale agreements pursuant
to which NRG Energy or its Affiliates sold to NYLD or its Affiliates equity
interests in the Project Companies or in entities that directly or indirectly
owned the equity interests in the Project Companies (collectively, the “Dropdown
PSAs”). NYLD, the Project Companies and Purchaser acknowledge that neither
Purchaser, NYLD Op nor any Project Company will have the right to a Tax
Indemnity Payment under this Agreement to the extent it is duplicative of an
amount received in respect of indemnification for property taxes in connection
with the Solar Properties under the Dropdown PSAs.
7.    No later than thirty (30) days after the end of each fiscal year during
the Indemnity Term for each Project Company (the “Determination Date”), NRG
Energy shall provide, at its sole cost and expense,


12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






a letter of credit (i) with respect to the Utility Scale Solar Properties for
the benefit of NYLD LLC (the “NYLD Letter of Credit”) in an amount equal to the
aggregate of Project Level Support Amounts for the Utility Scale Project
Companies (the “Utility Scale Required Letter of Credit Amount”), and (ii) with
respect to the DG Solar Properties for the benefit of the tax equity funds set
forth on Exhibit A-2 (the “DG Letter of Credit”) in an amount equal to the
aggregate of Project Level Support Amounts for the DG Project Companies (the “DG
Required Letter of Credit Amount”, and collectively with the Utility Scale
Required Letter of Credit Amount, the “Required Letter of Credit Amount”);
******************************************************************************
******************************************************************************
******************************************************************************
******************************************************************************
********************************************. The “Project Level Support Amount”
for each Project Company shall equal the product of (a) **** percent (**%) (the
“Letter of Credit Percentage”), (b) the amount of the Tax Indemnity Payment owed
to the applicable Project Company for the applicable fiscal year or, if the
amount of such Tax Indemnity Payment cannot be determined at such time because
the relevant property tax statements have not been received, the amount of the
Tax Indemnity Payment that would be owed to the applicable Project Company based
upon the most recent fiscal year for which property tax statements are available
or the Tax Indemnity Payment is known, subject to reasonable adjustments based
on the information available to the parties and (c) the remaining Indemnity Term
for such Project Company.
*********************************************************************
******************************************************************************
******************************************************************************
******************************************************************************
******************************************************************************
**************************************************************. NRG Energy shall
annually adjust the amount of the NYLD Letter of Credit and the DG Letter of
Credit (by amendment, supplement or replacement) in accordance with the
calculations set forth in this Section E.7. If NRG Energy fails to make the Tax
Indemnity Payment pursuant to Section E.3, then ten (10) Business Days after
written notice of such breach, during which time NRG Energy shall have the right
to attempt to cure such breach, (i) the beneficiary of such indemnity shall have
the right to draw upon the applicable letter of credit in satisfaction of the
Tax Indemnity Payment owed to such Project Company and hold the proceeds as
security for NRG Energy’s obligations under this Section E.7, and (ii) the
Letter of Credit Percentage shall thereafter be one hundred percent (100%) and
NRG Energy shall promptly (within twenty (20) Business Days) supplement such
letter of credit with a new letter of credit in an amount equal to the Required
Letter of Credit Amount. NYLD LLC or the tax equity funds set forth on Exhibit
A-2, as applicable, shall also be permitted to draw on any letter of credit
provided pursuant to this Section E.7 if such letter of credit is not extended
or otherwise replaced at least twenty (20) Business Days prior to its scheduled
expiration date. Any letter of credit issued pursuant to this Section E.7 shall
be issued by a U.S. financial institution (or a U.S. branch of a foreign bank)
having a senior unsecured debt rating by S&P of not less than “A-” and by
Moody’s of not less than “A3” (the “Requisite Issuer Ratings”), and, in the
event the issuer of any such letter of credit ceases to have the Requisite
Issuer Ratings, NRG Energy shall replace such letter of credit with a letter of
credit in the same stated amount issued by a U.S. financial institution (or a
U.S. branch of a foreign bank) with the Requisite Issuer Ratings.


13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






8.    Notwithstanding anything to the contrary provided herein, the provisions
of this Section E shall only be effective in the event that a Closing occurs
under the PSA. If the PSA is terminated or if a Closing does not occur
thereunder, this Section E shall be of no further force and effect.
F.
Changes to the NYLD Board of Directors.

NRG Energy agrees that upon the Closing, it shall cause its employees on the
Board of Directors of NYLD (collectively, the “NRG Board Members”) to resign
from the Board of Directors of NYLD (the “NYLD Board”), effective as of the
Closing Date. NYLD agrees that upon the resignations of the NRG Board Members,
the NYLD Board shall be expanded to nine (9) members, and five (5) persons
presented to NYLD by Purchaser prior to the Closing will be appointed to fill
the directorship vacancies created by such resignations and the expansion of the
NYLD Board.
G.
NYLD Undertakings in Connection with the PSA.

1.    Regulatory and Other Permits. NYLD shall, and shall cause the other NYLD
Entities to, cooperate with NRG Energy and Purchaser (a) in connection with the
preparation and submission of all necessary filings in connection with the
Transaction that may be required under the HSR Act or any other federal, state
or local laws prior to the Closing Date; and (b) in connection with obtaining
all Permits and all Consents to and by all Governmental Authorities and other
Persons necessary to consummate the Transaction, including the Seller Approvals
and Seller Consents and NRG Energy’s obtaining Consent from FERC pursuant to
Section 203 of the FPA in order to consummate the Transaction, including in
respect of any required execution of, or consenting to, FPA Section 203-related
applications or submissions with FERC, including any inquiries from staff. NRG
Energy will (i) keep NYLD and Purchaser reasonably informed on a current basis
of the matters in this Section G.1, (ii) give reasonable consideration to the
comments and interests of NYLD in connection therewith and (iii) promptly meet
with the NYLD Board or their representatives to discuss any material
developments in connection therewith upon NYLD’s reasonable request in writing.
In furtherance of the foregoing, NRG Energy will notify NYLD promptly upon the
receipt by NRG Energy or its Affiliates of (i) any comments or questions from
any officials of any Governmental Authority in connection with any filings made
pursuant to this Section G.1 or the Transaction and (ii) any request by any
officials of any Governmental Authority for amendments or supplements to any
filings made pursuant to any Laws of any Governmental Authority or answers to
any questions, or the production of any documents, relating to an investigation
of the Transaction by any Governmental Authority. Whenever any event occurs that
is required to be set forth in an amendment or supplement to any filing made
pursuant to this Section G.1, NRG Energy shall promptly inform NYLD of such
occurrence and cooperate in filing promptly with the applicable Governmental
Authority such amendment or supplement. Without limiting the generality of the
foregoing, NRG Energy shall provide NYLD (or its advisors), upon request, copies
of all correspondence between NRG Energy and any Governmental Authority relating
to the Transaction. NRG Energy may, as reasonably advisable and necessary,
designate any competitively sensitive materials provided to NYLD under this
Section G.1 as “outside counsel only”. Such materials and the information
contained therein shall be given only to outside counsel of the recipient and
shall not be disclosed by such outside counsel to employees, officers, or
directors of the recipient without the advance written consent of NRG Energy. In
addition, to the extent reasonably practicable, all discussions, telephone
calls, and meetings with a Governmental Authority regarding the Transaction
shall include representatives of each of NRG Energy, Purchaser and upon NYLD’s
request, NYLD. Subject to applicable Law, NRG Energy and Purchaser shall consult
and cooperate with NYLD in connection with any analyses, appearances,
presentations, memoranda, briefs, arguments, and proposals made or submitted to
any Governmental Authority regarding the Transaction by or on behalf of NRG
Energy, NYLD or Purchaser.


14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






2.    Access to Information; Confidentiality.
(a)    Prior to the Closing Date, or, if earlier, the date the PSA or this
Agreement is terminated, Purchaser may make or cause to be made such review of
the Business of NYLD and of its financial and legal condition as Purchaser deems
reasonably necessary or advisable. With the assistance of NRG Energy as
appropriate, NYLD shall, and shall cause the NYLD Entities to, permit Purchaser
and its authorized agents or representatives, including its independent
accountants, to have reasonable access to the properties, books and records of
the NYLD Entities during normal business hours to review information and
documentation relative to the properties, books, contracts, commitments and
other records of the NYLD Entities; provided, that such investigation shall only
be upon reasonable notice and shall not unreasonably disrupt personnel and
operations of the Business of NYLD and shall be at Purchaser’s sole cost and
expense; provided, further, that none of Purchaser, its Affiliates or their
respective representatives shall conduct any on-site environmental site
assessment, compliance evaluation or investigation with respect to any Project
or Company Entity or NYLD Entity without the prior written consent of NYLD,
which shall not be unreasonably delayed, withheld or conditioned. All requests
for access to the offices, properties, books and records of the NYLD Entities
shall be made to such representatives of NYLD as NYLD shall designate, who shall
be solely responsible for coordinating all such requests and all access
permitted hereunder. It is further agreed that none of Purchaser, its Affiliates
or their respective representatives shall, prior to the Closing Date, contact
any of the customers, suppliers or parties that have business relationships with
the NYLD Entities in connection with the Transaction, whether in person or by
telephone, mail or other means of communication, without the specific prior
authorization of NYLD or its representatives (not to be unreasonably withheld,
conditioned or delayed). Any access to the offices, properties, books and
records of the NYLD Entities shall be subject to the following additional
limitations: (i) Purchaser, its Affiliates, and their respective
representatives, as applicable, shall give NYLD notice of at least four (4)
Business Days prior to conducting any inspections or communicating with any
third party relating to any property of the NYLD Entities, and a representative
of NYLD shall have the right to be present when Purchaser, its Affiliates or
their respective representatives conducts its or their investigations on such
property; (ii) none of Purchaser, its Affiliates or their respective
representatives shall damage the property of the NYLD Entities or any portion
thereof; and (iii) Purchaser, its Affiliates, and their respective
representatives, as applicable, shall (A) use commercially reasonable efforts to
perform all on-site reviews and all communications with any Person in an
expeditious and efficient manner, and (B) indemnify, defend and hold harmless
the NYLD Entities, their respective Affiliates, and each of their respective
employees, directors and officers from and against all damages resulting from or
relating to the activities of Purchaser, its Affiliates and their respective
representatives under this Section G.2(a). The foregoing indemnification
obligation shall survive the Closing or termination of this Agreement or the
PSA. Notwithstanding anything herein to the contrary, prior to the Closing Date,
none of the NYLD Entities shall be required to provide any access or information
to Purchaser, its Affiliates or any of their respective representatives which
NYLD reasonably believes it or the NYLD Subsidiaries are prohibited from
providing to Purchaser, its Affiliates or their respective representatives by
reason of attorney-client privilege.
(b)    NRG Energy and Purchaser agree that NYLD is hereby made an express third
party beneficiary of the Confidentiality Agreement for the purpose of enforcing
the Confidentiality Agreement against Purchaser and its Representatives (as
defined in the Confidentiality Agreement) with


15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






respect to the NYLD Confidential Information (as defined below). This Section
G.2(b) shall survive the termination of this Agreement.
(c)    NRG Energy hereby agrees that it will not, and will cause its Affiliates
and Representatives not to, at any time, directly or indirectly, without the
prior written consent of NYLD, disclose or use any NYLD Confidential
Information; provided, that this Section G.2(c) will not prohibit disclosure of
NYLD Confidential Information (i) as required by applicable Law so long as
reasonable prior notice is given to NYLD of such disclosure and a reasonable
opportunity is afforded to contest the same or (ii) in accordance with the terms
of this Agreement. NRG Energy agrees that it will be responsible for any breach
or violation of the provisions of this Section G.2(c) by any of its Affiliates
and Representatives. Notwithstanding anything contained in this Agreement or the
PSA, the obligations of NRG Energy set forth in this Section G.2(c) shall remain
in full force and effect following the execution of this Agreement and the PSA
and shall survive any termination of this Agreement and the PSA in accordance
with their terms. For purposes hereof, “NYLD Confidential Information” shall
mean any and all information (in any form) relating to any NYLD Entity (or any
customers or clients thereof), together with any written or electronic materials
prepared by or on behalf of NRG Energy or its Affiliates to the extent
containing or based in whole or in part upon or generated from such information;
provided, however, that “NYLD Confidential Information” will not include any
information that (x) is or becomes (other than as a result of disclosure by NRG
Energy in violation of this Agreement or the PSA) generally available to, or
known by, the public, (y) is independently developed by NRG Energy without use
of or reference to information that would be “NYLD Confidential Information” but
for the exclusions set forth in this proviso or (z) is received by NRG Energy
from a third party not known after reasonable inquiry by NRG Energy to be bound
by a duty of confidentiality to NYLD with respect to such information.
3.    Conduct of Business.
(a)    NYLD covenants and agrees that, except (i) as otherwise expressly
contemplated by this Agreement or the PSA (including as described on Schedule
7.04(b) thereof) or as required by applicable Law, (ii) for the effect of the
announcement and consummation of the Transaction or (iii) as otherwise approved
in writing by Purchaser (which approval shall not be unreasonably withheld,
conditioned or delayed), during the Interim Period, NYLD shall, and shall cause
the other NYLD Entities to, operate in the ordinary course of business and in
accordance with Good Industry Practice and in accordance with the budget of NYLD
for 2018 attached hereto as Exhibit I (the “NYLD Budget”), the CEO Delegation of
Authority, dated December 5, 2017, attached hereto as Exhibit J (the “Delegation
of Authority”), and the Monthly Business Plan Schedule attached hereto as
Exhibit K (the “Monthly Business Plan Schedule”) (it being understood that, to
the extent there is a conflict between the Delegation of Authority and the
Monthly Business Plan Schedule, the Delegation of Authority shall control) and
shall use commercially reasonable efforts to preserve, maintain and protect the
assets of the NYLD Entities and the Business of NYLD and maintain existing or
satisfactory relations with Governmental Authorities and customers, suppliers,
service providers, creditors, tax equity partners and lessors having significant
business dealings with them, and keep available the services of the NYLD
Entities’ key employees; provided, that such efforts (A) shall not include any
requirement or obligation to make any payment or assume any Liability not
otherwise required to be paid or assumed by the terms of an existing Contract or
offer or grant any financial accommodation or other benefit not otherwise
required to be made by the terms of an existing Contract and (B) to the extent
applicable, shall be subject to NRG Energy and its Affiliates performing their
respective obligations under the Existing MSA and other contractual


16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






arrangements between any NYLD Entity and NRG Energy and its Affiliates. NRG
Energy shall, and shall cause its Affiliates to, perform their respective
obligations under the Existing MSA and other contractual arrangements between
any NYLD Entity and NRG Energy and its Affiliates in order to permit NYLD to
comply with its obligations under this Section G.3.
(b)    Without limiting Section G.3(a), except as (A) set forth on Schedule
G.3(b), (B) otherwise contemplated by this Agreement or the PSA, (C) required by
applicable Law or (D) with the express written approval of Purchaser (which
approval shall not be unreasonably withheld, conditioned or delayed), during the
Interim Period, NYLD shall not (with respect to the Business of NYLD or any NYLD
Entity), and shall cause the NYLD Entities not to, and solely with respect to
the NYLD Thermal Employees as it relates to Sections G.3(b)(vi), G.3(b)(xii),
G.3(b)(xiii) and G.3(b)(xiv), NRG Energy shall not, and shall cause its
Affiliates not to:
(i)    adopt any change in its certificate of incorporation or by‑laws,
committee charters or other applicable governing documents or instruments, other
than ministerial or administrative changes that are not adverse to the interests
of Purchaser;
(ii)    (A) merge or consolidate any of the NYLD Entities with any other Person,
or restructure, reorganize or completely or partially liquidate any of the NYLD
Entities, except for any such transactions among wholly-owned Affiliates of the
NYLD Entities, or (B) commence or file any petition seeking (x) liquidation,
reorganization or other relief under any U.S. federal, U.S. state or other
bankruptcy, insolvency, receivership or similar Law or (y) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official;
(iii)    issue, sell, pledge, grant, transfer or encumber or otherwise dispose
of or redeem, repurchase or otherwise acquire any shares of capital stock or
other equity interests of the NYLD Entities or profits interests, stock
appreciation rights, phantom stock or securities convertible into or
exchangeable for, or subscriptions, options, warrants, calls, agreements,
arrangements, undertakings, commitments or other rights of any kind to acquire,
any shares of capital stock of the NYLD Entities (other than the issuance of
shares or interests by a wholly-owned Affiliate to the NYLD Entities or another
wholly-owned Affiliate of the NYLD Entities); provided, that the foregoing shall
not apply to issuances of up to $115 million of Class C common stock of NYLD
pursuant to NYLD’s $150 million at-the market facility as in effect on the
Effective Date so long as such issuances are consummated in accordance with
Schedule G.3(b)(iii);
(iv)    make any material changes with respect to financial accounting policies
or procedures, except as required by GAAP;  
(v)    make, change or revoke any election relating to Taxes, file any material
amended Tax Return, surrender any right to claim a refund of a material amount
of Taxes, consent to any extension or waiver of the limitation period applicable
to any Tax claim or assessment, enter into any closing agreement or similar
agreement relating to Taxes with any Governmental Authority, settle or
compromise any claim or assessment by any Governmental Authority relating to
Taxes;  


17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






(vi)    voluntarily recognize any labor union as the representative of any of
NYLD Thermal Employees or enter into any new or amended collective bargaining
agreement with any labor organization applicable to NYLD Thermal Employees;
(vii)    except for (A) transactions among NYLD and wholly-owned Affiliates of
the NYLD Entities or among the wholly-owned Affiliates of the NYLD Entities or
(B) pursuant to Contracts in effect as of the Effective Date (copies of which
have been made available to Purchaser), reclassify, split, combine, subdivide or
redeem, purchase or otherwise acquire any of its capital stock (or other equity
securities) or securities convertible or exchangeable into or exercisable for
any shares of its capital stock (or other equity securities);
(viii)    except as otherwise permitted under Section G.5, adversely amend,
modify or waive any rights under, the NYLD Subsidiary Credit Agreement, in each
case, in any material respect, or reduce the commitments of the lenders
thereunder to fund borrowings thereunder, or adversely amend, modify or waive
any rights under the NYLD Notes or the indentures governing such notes;
(ix)    take any action that would reasonably be expected to lead to the CAFD
Leakage Cap being exceeded other than any actions taken pursuant to this
Agreement or with Purchaser’s prior written consent or at Purchaser’s request;
(x)    incur corporate overhead expenses in excess of ********* dollars
($********) (as shown in the line item “MSA and Direct Costs” in the Monthly
Business Plan Schedule) on an ongoing annualized basis or otherwise take any
action inconsistent with the Monthly Business Plan Schedule, other than
incurring (i) the Direct Labor Costs, (ii) any legal, financial advisor and
other advisory fees payable for services rendered on behalf of the NYLD
Corporate Governance, Conflicts and Nominating Committee, (iii) any accrued (but
unpaid) expenses incurred in fiscal year 2017, including annual incentive
payments owed to employees of or services providers to the NYLD Entities and
(iv) any other fees and expenses in connection with the Transaction or as
provided hereunder;
(xi)    take any action that is not specifically authorized by the Delegation of
Authority, and for the avoidance of doubt, any action that requires NYLD Board
approval shall be deemed not authorized under the Delegation of Authority for
the purposes of this Section G.3(b)(xi);
(xii)    except as may be required by applicable Law, a Collective Bargaining
Agreement or pursuant to the terms of any NYLD Employee Plan, (A) establish,
adopt, terminate or materially amend any material NYLD Employee Plan; (B) grant
to any NYLD Employee any material increase in base salary, wages, bonuses,
incentive compensation or severance, retention or other employee benefits; (C)
grant any equity-based awards; (D) accelerate the time of payment for, or
vesting of, any compensation or benefits; or (E) materially change any actuarial
or other assumption used to calculate funding obligations or liabilities under
any NYLD Employee Plan;
(xiii)    except as otherwise permitted under Sections I.2 and A.1(a)(iv), (A)
hire any individual who, if employed on the date of this Agreement would be an
NYLD Employee or other service provider; provided, however, that the NYLD
Entities shall be permitted to (I)


18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






hire NYLD Employees or engage other service providers to fill existing positions
that are or become vacant in the ordinary course of business and (II) hire NYLD
Employees or engage other service providers to fill positions that are newly
created in the ordinary course of business to the extent that the annual
compensation opportunity provided to any such NYLD Employee or other service
provider does not exceed $1,000,000 in the aggregate for all such hires and
engagements and, in the case of service providers other than NYLD Employees, the
duration of engagement does not exceed six (6) months, and, in the case of (I)
and (II), the compensation and benefits provided to any such NYLD Employee or
other service provider are consistent with terms previously provided by the NYLD
Entities in the ordinary course of business; or (B) terminate any NYLD Employee
or other service provider whose annual compensation opportunity exceeds $400,000
other than for cause; or
(xiv)    agree, authorize or commit to do any of the foregoing.
Notwithstanding the foregoing restrictions in Sections G.3(a) and G.3(b), the
NYLD Entities may take commercially reasonable actions with respect to emergency
situations so long as (a) the NYLD Entities shall use Good Industry Practice in
mitigation of any such emergency situation and (b) NYLD shall promptly (but in
any event within twenty-four (24) hours) inform Purchaser of any such actions
taken with respect to an emergency situation.
4.    Employee Matters.  
(a)    NYLD shall have the right, but not the obligation, to solicit and to
provide offers of employment with NYLD, to become effective upon the Closing, to
each of the Potential Offer Employees, as defined in Section I.2. Any Potential
Offer Employee who accepts such offer of employment with NYLD and becomes an
employee of NYLD as of the Closing shall be referred to herein as a “Hired
Employee.”
(b)    Prior to the Closing Date, NRG and NYLD shall take all actions necessary
such that each NYLD Thermal Employee other than any NYLD Thermal Employee who,
immediately prior to the Closing, is not actively at work due to an unauthorized
leave of absence, shall become an employee of NYLD, effective immediately prior
to the Closing. NRG shall release each NYLD Thermal Employee and each Hired
Employee from any confidentiality agreement or other agreement solely as it
applies to Purchaser and solely with respect to matters relating to the Business
of the Company or the Business of NYLD, NYLD, any of the Company Entities or the
sale of the Projects that may interfere with such NYLD Thermal Employee’s or
such Hired Employee’s prospective employment with NYLD. NRG and NYLD shall take
all actions necessary for NYLD to assume all obligations and Liabilities under
the Collective Bargaining Agreements set forth on Schedule G.4(b) (including any
obligations to contribute to any Multiemployer Plans that are set forth on
Schedule B.3(d)(ii) that are incurred following the Closing Date but not
including (i) any obligations to contribute to any Multiemployer Plans that are
incurred prior to the Closing Date or (ii) any withdrawal liability in respect
of any Multiemployer Plan that is incurred as a result of the transactions
contemplated by this Agreement), and NYLD shall become a party to, and the
employer with respect to, such Collective Bargaining Agreements.
(c)    From the Closing Date through December 31, 2018 (the “Continuation
Period”) (but only for so long as the applicable NYLD Thermal Employee or Hired
Employee remains employed


19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






by NYLD), NRG shall ensure that each NYLD Thermal Employee and Hired Employee
may continue to participate in each of the NYLD Employee Plans set forth on
Schedule G.4(c) (as such plans may be amended from time to time, the
“Continuation Plans”), on the same basis as such NYLD Thermal Employee or Hired
Employee was participating in such Continuation Plans immediately prior to the
Closing Date. On December 31, 2018, all NYLD Thermal Employees and Hired
Employees shall cease participating in the Continuation Plans. NYLD shall pay to
NRG (i) with respect to the NYLD Thermal Employees’ and Hired Employees’
continued participation in NRG’s medical plan during the Continuation Period and
for each NYLD Thermal Employee or Hired Employee and eligible dependent who
participates in such plan during the Continuation Period, the applicable premium
rate for coverage under such plan pursuant to Part 6 of Subtitle B of Title I of
ERISA (less any employee-paid amounts received by NRG or its Affiliates), and
(ii) with respect to the NYLD Thermal Employees’ and Hired Employees’ continued
participation in each other Continuation Plan during the Continuation Period and
for each NYLD Thermal Employee or Hired Employee and eligible dependent who
participates in such plans during the Continuation Period, the applicable
premium rate due from NRG to the applicable insurance company with respect to
such plan (less any employee-paid amounts received by NRG or its Affiliates),
(collectively, (i) and (ii), the “Benefit Fee”). On no less than a monthly
basis, NRG shall provide to NYLD a written invoice with respect to the Benefit
Fee owed by NYLD to NRG for the preceding month, and NYLD shall pay the amounts
set forth on such invoice to NRG within ten (10) Business Days of receipt of
such invoice from NRG.
(d)    During the period beginning immediately following the Closing and ending
on the first anniversary of the Closing Date (or such shorter period of
employment, as the case may be), NYLD and Purchaser will, or will cause one of
their controlled Affiliates or designated third-party operators to, (i) provide
(A) each NYLD Thermal Employee with an annual rate of salary (or an hourly wage)
and cash bonus opportunity that is not less than the annual rate of salary (or
hourly wage) and cash bonus opportunity with respect to such NYLD Thermal
Employee immediately prior to the Closing Date, and (B) employee benefits
(excluding equity compensation and defined benefit pension plans) that are
substantially comparable in the aggregate to the employee benefits that were
provided to such NYLD Thermal Employee immediately prior to the Closing Date,
and (ii) credit each NYLD Thermal Employee with his or her accrued vacation
(provided, that such credited vacation accruals shall be subject to the terms
and conditions of NYLD’s vacation policy in effect as of the Closing). Without
limiting the generality of the foregoing, Purchaser and NYLD will, or will cause
one of their controlled Affiliates or designated third-party operators to,
maintain in effect until the first anniversary of the Closing Date severance
plans, practices and policies applicable to the NYLD Thermal Employees that are
set forth on Schedule B.3(d)(i) (the “NYLD Severance Plans”) that provide
severance benefits that are not less favorable than the severance benefits
provided under the NYLD Employee Plans with respect to such NYLD Thermal
Employees, and Purchaser and NYLD shall indemnify and hold harmless NRG, its
Affiliates and the other Seller Indemnified Parties from any Liabilities or
obligations arising under such NYLD Severance Plans. Notwithstanding the
foregoing or anything else in this Section G.4, the terms and conditions of
employment of the NYLD Thermal Employees who are covered by any Collective
Bargaining Agreements shall be as set out in the applicable Collective
Bargaining Agreement until such applicable Collective Bargaining Agreement’s
expiration, modification or termination in accordance with its terms or
applicable Law.


20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






(e)    Following the Closing, Purchaser and NYLD agree that, for each NYLD
Thermal Employee and, to the extent applicable, each Hired Employee, (i)
Purchaser’s, NYLD’s, their controlled Affiliates’ and their designated
third-party operator’s Employee Plans, which are analogous to the NYLD Employee
Plans (and which, for the avoidance of doubt, shall include the NYLD Severance
Plans), shall recognize all previous service recognized by such NYLD Employee
Plan for the purpose of determining eligibility for and entitlement to benefits
(except where doing so would result in a duplication of benefits and excluding
any defined benefit plans or arrangements), including vesting, and such NYLD
Thermal Employees and Hired Employees shall be eligible to receive benefits
under, and participate in, such analogous Employee Plans to the same extent as
similarly situated employees of Purchaser, NYLD, their controlled Affiliates or
designated third-party operator immediately prior to the Closing, and (ii)
Purchaser and NYLD will cause their or their controlled Affiliate’s or
designated third-party operator’s group health plan to waive any preexisting
condition limitations, actively at work exclusions and waiting periods for the
NYLD Thermal Employees and Hired Employees.
(f)    Notwithstanding anything to the contrary herein, if Purchaser or NYLD
requests, prior to the Closing, that any NYLD Thermal Employee be removed from
Schedule B.3(a) and that, from that point forward, such employee no longer be
considered an NYLD Thermal Employee, NRG shall cause such NYLD Thermal Employee
to be removed from such schedule (each such individual, an “Excluded Employee”),
and if such Excluded Employee terminates employment with NRG or one of its
Affiliates within one (1) year of the Closing Date under circumstances entitling
such Excluded Employee to severance payments and/or benefits under the NYLD
Severance Plans, Purchaser reimburse NRG the amounts of any such payments and/or
benefits within thirty (30) days of any such payment by NRG to such Excluded
Employee.
(g)    Following the Closing, to the extent any NYLD Employee Plan or other
Employee Plan in which a Hired Employee or NYLD Thermal Employee participates is
qualified under Section 401(a) of the Code, NYLD and Purchaser shall take the
necessary action to cause NYLD’s, Purchaser’s, one of their controlled
Affiliate’s or designated third-party operator’s defined contribution plan or
plans to accept the rollovers of any “eligible rollover distributions” (as
defined in the Code) from such NYLD Employee Plan or Employee Plan, including
outstanding plan loans of NYLD Employees and Hired Employees from any NYLD
Employee Plan or Employee Plan, which is a qualified defined contribution plan,
in which NYLD Thermal Employees or Hired Employees are participating immediately
prior to the Closing.
(h)    Nothing in this Agreement shall require NYLD to sponsor or maintain any
defined benefit pension plan, except as required by Law or under any Collective
Bargaining Agreement.  In the event of any such requirement, any such defined
benefit pension plan shall provide for benefit accrual solely with respect to a
participating NYLD Thermal Employee’s period of employment with NYLD or any of
its subsidiaries following the Closing and benefits provided under any such plan
shall not be determined, or otherwise relate in any way, to benefits accrued,
paid or payable under any NRG defined benefit pension plan.  To the extent any
such defined benefit pension plan is required to be sponsored or maintained by
NYLD under applicable Law or any Collective Bargaining Agreement, any such plan
shall recognize, for the purposes of eligibility and vesting (but not for
purposes of benefit accrual), all previous service of participating NYLD Thermal
Employees with NRG and any of its Affiliates that is recognized by an analogous
NYLD Employee Plan. 


21



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






(i)    NRG agrees to pay to each Hired Employee and NYLD Thermal Employee who
continues in employment with NYLD immediately following the Closing a bonus with
respect to the calendar year in which the Closing occurs in an amount that is
equal to such Hired Employee’s or NYLD Thermal Employee’s target annual cash
incentive bonus with respect to such year, prorated based on the number of days
that have elapsed from the first day of the calendar year through the Closing
Date. Such bonuses shall be paid within thirty (30) days after the Closing Date.
(j)    Purchaser, NYLD and NRG intend that the transactions contemplated by this
Agreement should not constitute a separation, termination or severance of
employment of any NYLD Thermal Employee or Hired Employee that is consistent
with the requirements of this Section G.4 and that each such NYLD Thermal
Employee and Hired Employee shall have continuous employment immediately before
and immediately after the Closing.
(k)    All shares of common stock of NRG that are held in the account of any
NYLD Thermal Employee or Hired Employee under the NRG Employee Stock Purchase
Plan as of immediately prior to the Closing shall be released from any sale
restrictions to the NYLD Thermal Employee or Hired Employee effective as soon as
possible following the Closing.
(l)    Purchaser, NYLD and NRG agree that the transactions contemplated by this
Agreement shall constitute a “change in control” for purposes of the
compensation and benefit plans set forth in Schedule G.4(l).
(m)    No provision in this Section G.4, whether express or implied, shall
create any third party beneficiary or other rights in any employee or former
employee of Purchaser, NRG, NYLD or any of their respective subsidiaries or
Affiliates (including any beneficiary or dependent thereof), any other
participant in any NYLD Employee Plan or any other Person; (ii) create any
rights to continued employment with Purchaser, NRG, NYLD or any of their
respective subsidiaries or Affiliates or in any way limit the ability of
Purchaser, NRG, NYLD or any of their respective subsidiaries or Affiliates to
terminate the employment of any individual at any time and for any reason; or
(iii) constitute or be deemed to constitute an amendment to any NYLD Employee
Plan or any other employee benefit plan, program, policy, agreement or
arrangement sponsored or maintained by Purchaser, NRG, NYLD or any of their
respective subsidiaries or Affiliates.
(n)    ******************************************************
************************************************************************
************************************************************************
************************************************************************
************************************************************************
************************************************************************
************************************************************************
************************************************************************
************************************************************************
*********************.
(o)    For the purposes of this Agreement, an “NYLD Employee” means (i) each
employee of NYLD as of the Effective Date; and (ii) each NYLD Thermal Employee.


22



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






5.    Financing Cooperation.  
(a)    Prior to the Closing, each of Purchaser and NYLD agrees to, and with
respect to NYLD, to cause the NYLD Entities to, reasonably consult and cooperate
with each other (and, in the case of the NYLD Entities, to provide assistance)
in connection with the marketing, arrangement, syndication and consummation of
the Debt Financing and to use its and their reasonable efforts to cause its and
their respective Representatives to provide such cooperation and, in the case of
the NYLD Entities, such assistance that is reasonably necessary and customary in
connection therewith. Without limiting the generality of the foregoing, such
cooperation (and, in the case of the NYLD Entities, such assistance) in any
event shall include:
(i)    participation in, and assistance with, the marketing efforts related to
the Debt Financing, including the preparation of customary confidential
information memoranda (including an additional bank information memorandum that
does not contain material non-public information and the execution and delivery
by the NYLD Entities of customary authorization and representation letters),
offering memoranda, lender presentations, private placement memoranda and other
customary or similar marketing materials and information for delivery to
prospective lenders and other investors or participants in the Debt Financing,
including assisting in the preparation of estimates, forecasts, projections and
other forward-looking financial information regarding the future performance of
the Business of NYLD and the NYLD Entities to be included in customary
confidential information memorandum to be made available to private-side
lenders;
(ii)    preparation of rating agency presentations, participation in a
reasonable number of lender and investor meetings, conference calls and
presentations, due diligence sessions, sessions with rating agencies, drafting
sessions, roadshows and other sessions with prospective lenders and investors
(in each case at mutually agreeable times and locations) and cooperation and, in
the case of the NYLD Entities, assistance in obtaining or maintaining ratings as
contemplated by the Debt Financing;
(iii)    in the case of the NYLD Entities, delivery to Purchaser and the Debt
Financing Sources of all documentation and other information reasonably
requested by the Debt Financing Sources necessary for compliance with
(A) applicable “know-your-customer” and anti-money laundering rules and
regulations, including the PATRIOT Act, and (B) the OFAC and the Anti-Corruption
Laws or any other similar Laws (and in any case at least four (4) Business Days
prior to the Closing Date, to the extent requested in writing at least eight (8)
Business Days prior to the Closing Date);
(iv)    in the case of the NYLD Entities, delivery to Purchaser and the Debt
Financing Sources of (A) audited consolidated balance sheets and related
statements of income and cash flows of each of NYLD and NYLD LLC for each fiscal
year not later than sixty (60) days (in the case of NYLD) or ninety (90) days
(in the case of NYLD LLC) after the end of such fiscal year, (B) unaudited
consolidated balance sheets and related statements of income and cash flows of
each of NYLD and NYLD LLC for each fiscal quarter not later than forty (40) days
(in the case of NYLD) or forty-five (45) days (in the case of NYLD LLC) after
the end of such fiscal quarter (but excluding the fourth quarter of any fiscal
year), (C) such other information


23



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






customarily included in (1) confidential bank information memoranda (including
customary pro forma financial information for use therein) and (2) any
preliminary offering memoranda or preliminary private placement memoranda,
which, in each case, contains all financial statements and other financial data
(including all audited financial statements, all unaudited financial statements
(which shall have been reviewed by the independent accountants as provided in
Statement on Auditing Standards No. 100 (subject to exceptions customary for a
Rule 144A offering)) and pro forma financial statements prepared in accordance
with, or reconciled to, GAAP and prepared in accordance with Regulation S-X
under the Securities Act) that would be required to receive customary “comfort”
(including “negative assurance” comfort) from the independent accountants for
NYLD or NYLD LLC in connection with an offering of unsecured senior notes and
(D) any other information relating to the Business of NYLD and the NYLD Entities
or their businesses customary or reasonably necessary in connection with the
Debt Financing;
(v)    in the case of the NYLD Entities, as promptly as reasonably practicable,
(A) informing Purchaser if it will or expects to restate any financial
statements included in the information required by clause (iv) above in order
for such financial statements to comply with GAAP and (B) supplementing the
information provided pursuant to clause (iv) above so that the same does not
contain any untrue statement of material fact or omit to state any material fact
necessary in order to make the statements contained therein, in light of the
circumstances in which the statements contained therein are made, not materially
misleading;
(vi)    in the case of the NYLD Entities, requesting NYLD’s and NYLD LLC’s
independent auditors to cooperate with the Debt Financing consistent with their
customary practice, including by providing (A) customary “comfort letters”
(including customary “negative assurances”) which the auditors would be prepared
to issue at the time of pricing and at closing of any Debt Financing that is in
the form of debt securities upon completion of customary procedures, (B)
customary assistance with the due diligence activities of Purchaser and the Debt
Financing Sources and (C) customary consents to the inclusion of audit reports
in any relevant marketing materials, information memoranda, offering memoranda,
private placement memoranda and related government filings;
(vii)    preparation of (in the case of Purchaser) and assistance with the
preparation of (in the case of the NYLD Entities) pro forma financial
information and pro forma financial statements; it being understood that
notwithstanding anything in this Agreement to the contrary, there shall be no
obligation on any NYLD Entity to prepare pro forma financial information or pro
forma financial statements;
(viii)    cooperating with each other’s legal counsel in connection with any
legal opinions that such legal counsel may be required to deliver in connection
with the Debt Financing;
(ix)    using commercially reasonable efforts to assist the Debt Financing
Sources in benefiting from the existing material lending relationships of
Purchaser or NYLD and NYLD LLC (as the case may be);


24



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






(x)    in the case of the NYLD Entities, executing and delivering a certificate
of the chief financial officer of NYLD and NYLD LLC with respect to solvency
matters in the form of Annex I of Exhibit B of the Debt Commitment Letter;
(xi)    in the case of the NYLD Entities, executing and delivering (or assisting
in the execution and delivery of), as of the Closing Date, definitive financing
documents, including any required guarantees, and certificates, management
representation letters and other documents, to the extent reasonably requested
by Purchaser; provided, that (A) none of the documents or certificates shall be
executed or delivered by NYLD except in connection with the Closing and (B) the
effectiveness thereof shall be conditioned upon, or become operative upon, the
occurrence of the Closing; and
(xii)    cooperating with respect to due diligence in connection with the Debt
Financing, to the extent customary and reasonable.
(b)    NYLD hereby consents (for itself and on behalf of the NYLD Entities) to
the use of all of its and the NYLD Entities’ logos in connection with the Debt
Financing; provided, that such logos are used solely in a manner that is not
intended to or reasonably likely to harm or disparage the NYLD Entities or the
reputation or goodwill thereof.
(c)    Notwithstanding any other provision set forth herein or in any other
agreement between the NYLD Entities, on the one hand, and Purchaser (or its
Affiliates), on the other hand, upon the reasonable request of Purchaser, NYLD
agrees (for itself and on behalf of the NYLD Entities) to share customary
projections and other non-public information provided pursuant to this Section
G.5 with respect to the NYLD Entities on a customary basis with the Debt
Financing Sources, and such Debt Financing Sources may share such information
with potential Debt Financing Sources in connection with any marketing efforts
in connection with the Debt Financing; provided, that such Debt Financing
Sources and potential Debt Financing Sources agree to customary confidentiality
arrangements directly with NYLD (and to which Purchaser may be a party) that are
reasonably acceptable to NYLD.
(d)    Notwithstanding anything to the contrary in this Agreement, none of the
NYLD Entities or any of their respective directors or officers or other
personnel shall be required by this Section G.5 to: (i) take any action or
provide any assistance to the extent it would unreasonably disrupt or interfere
with the business or ongoing operations of any NYLD Entity; (ii) enter into any
definitive agreement or commitment that would be effective prior to the Closing
(other than such management representation letters and authorization letters
with respect to information memoranda, authorizing the distribution of
information to prospective lenders and placement agents and containing customary
representations that such information does not contain a material misstatement
or omission, and that the public-side versions of such documents, if any, do not
include material non-public information with respect to NYLD, NYLD LLC or their
securities for purposes of federal securities laws); (iii) pay any commitment or
other fee in connection with the Debt Financing which is payable on or prior to
the Closing Date; (iv) take any action that would (A) conflict with the terms of
this Agreement or the PSA, (B) violate any Laws binding upon any NYLD Entity,
(C) cause any NYLD Entity to violate any obligation of confidentiality (not
created in contemplation hereof) binding on such entity (provided, that in the
event that any NYLD Entity does not provide information in reliance on the
exclusion in this clause (C), the NYLD Entities shall use commercially
reasonable efforts to provide notice to Purchaser promptly upon obtaining
knowledge that


25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






such information is being withheld (but solely if providing such notice would
not violate such obligation of confidentiality)) or (D) result in a loss of
legal privilege held by any NYLD Entity; or (v) require any officer, director or
employee of any NYLD Entity to deliver or be required to deliver any certificate
or take any other action pursuant to this Section G.5 to the extent any such
action could reasonably be expected to result in personal liability to such
officer, director or employee prior to the Closing Date.
(e)    Notwithstanding anything to the contrary in this Agreement, NYLD shall
lead all lender and investor meetings, conference calls and presentations, due
diligence sessions, sessions with rating agencies, roadshows and other sessions
with prospective lenders and investors in connection with the Debt Financing in
consultation with Purchaser. Purchaser shall promptly furnish NYLD with copies
of any information memoranda, lender presentations and other marketing materials
in connection with the Debt Financing and shall provide NYLD and its outside
counsel a reasonable opportunity to review and comment on, and rights of
approval (which approval shall not be unreasonably withheld or delayed) with
respect to, any material drafts of any marketing materials related to the Debt
Financing prior to the dissemination of such documents to any third parties.
(f)    As of the date of this Agreement, Purchaser has delivered to NYLD a true,
correct and complete copy of the Debt Commitment Letter. Without the prior
written consent of NYLD (which consent shall not be unreasonably withheld,
conditioned or delayed), Purchaser shall not amend, supplement or otherwise
modify any provision of the Debt Commitment Letter (or any definitive agreements
related thereto) or replace the Debt Commitment Letter, if such amendment,
modification, supplement or replacement would (i) increase the aggregate amount
of the Debt Financing, (ii) increase the interest rates or fees payable (other
than any fees payable and due on the date of Closing for which Purchaser is
responsible) under the Debt Commitment Letter or such definitive agreements
related thereto, (iii) change the mandatory prepayment conditions in the Debt
Commitment Letter or such definitive agreements related thereto, (iv) include
additional collateral of NYLD in the Debt Commitment Letter or such definitive
agreements related thereto or (v) otherwise be adverse in any material respect
to the interests of the borrower under the Debt Commitment Letter or such
definitive agreements related thereto. Purchaser shall promptly deliver to NYLD
true, correct and complete copies of all amendments, supplements or other
modifications or replacements of the Debt Commitment Letter.
(g)    Notwithstanding anything to the contrary contained herein, no Seller
Related Party shall have any rights or claims against any Lender Related Party
in connection with this Agreement, the PSA, the Debt Financing or the
transactions contemplated hereby or thereby, and no Lender Related Party shall
have any rights or claims against any Seller Related Party in connection with
this Agreement, the PSA, the Debt Financing or the transactions contemplated
hereby or thereby, in each case, whether at law or equity, in contract, in tort
or otherwise; provided, that, following consummation of the Transaction, nothing
herein shall affect the rights or claims of the Company, the NYLD Entities and
any of their respective subsidiaries against the Lender Related Parties, whether
under any commitment letter, other applicable definitive documentation governing
the Debt Financing or otherwise.
(h)    For the purposes of this Agreement:
(i)    “Debt Commitment Letter” means the debt commitment letter (together with
the exhibits, schedules and annexes thereto, and as the same may be amended,
supplemented or otherwise modified or replaced in accordance with the terms of
this Agreement,


26



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






and any related executed fee letter), by and among Purchaser and the Lenders,
dated as of February 6, 2018.
(ii)    “Debt Financing” means the debt financing incurred or intended to be
incurred pursuant to the Debt Commitment Letter or any other debt financing
arrangement or commitment that may from time to time be entered into that is not
prohibited by Section G.5(f) of this Agreement in lieu of, or in replacement of,
the financing contemplated by the Debt Commitment Letter, including any
permanent term loan, bridge loan, or working capital facility or the offering or
private placement of debt securities (but in no event shall include any public
offering of debt securities), in each case, the proceeds of which will be used
to (i) refinance the existing indebtedness of NYLD set out on Schedule G.5
hereto (including to refinance any bridge facility incurred pursuant to the Debt
Commitment Letter), including the Existing Senior Notes (as defined in the Debt
Commitment Letter) tendered and accepted for payment pursuant to the Tender
Offers (as defined in the Debt Commitment Letter), plus any tender or similar
premium payable with respect thereto, (ii) repay intercompany indebtedness or
make a dividend or distribution to NYLD LLC, which shall in turn shall make a
dividend to NYLD so NYLD can, in each case, repay, redeem or otherwise acquire
for value indebtedness under the Existing Convertible Notes (as defined in the
Debt Commitment Letter) tendered and accepted for payment pursuant to the
Fundamental Change Offer (as defined in the Debt Commitment Letter), plus any
payment of cash upon conversion of the Existing Convertible Notes in connection
with the “Fundamental Change” and the “Make-Whole Change” related to the
Transactions in an amount not to exceed the principal amount of such Existing
Convertible Notes, together with cash in lieu of any fractional shares of NYLD’s
common stock and (iii) to the extent contemplated by this Agreement, pay the
fees and expenses incurred in connection with the transactions contemplated by
this Agreement.
(iii)    “Debt Financing Sources” means the agents, arrangers, lenders and other
entities that have committed to provide or arrange any of the Debt Financing,
including the Lender Related Parties and any other parties to any joinder
agreements and any definitive agreements relating thereto (other than the NYLD
Entities and Purchaser).
(iv)    “Lender Related Parties” means the agents, arrangers, lenders and other
parties (other than the NYLD Entities and Purchaser) to the Debt Commitment
Letter (collectively, the “Lenders”), together with their respective affiliates
and their and their respective affiliates’ officers, directors, employees,
controlling persons, agents and representatives and their respective successors
and permitted assigns.
(v)    “Seller Related Party” shall mean the Seller and each of their respective
affiliates (other than, upon consummation of the Transaction, the NYLD Entities)
and their and such respective affiliates’ members, officers, directors,
employees, controlling persons, agents and representatives.
(i)    Notwithstanding anything to the contrary herein, the NYLD Entities shall
not be liable to any other Party for any damages arising out of any breach by
the NYLD Entities of their obligations under this Section G.5, except to the
extent such breach of this Section G.5 is material and


27



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






intentional (it being understood and agreed that the foregoing shall not limit
the application of Section 9.02 of the PSA).
(j)    Each of Purchaser and NYLD agrees that, substantially concurrently with
the Closing, Purchaser shall assign to NYLD all of its rights and obligations
under (i) the Debt Commitment Letter and/or (ii) if the definitive documentation
relating to the Debt Commitment Letter or any other Debt Financing shall have
been executed prior to the Closing Date, such definitive documentation
(including credit agreements, indentures, notes, bonds and debentures),
effective only upon the Closing, and NYLD shall implement the senior unsecured
bridge facility described in Exhibit B to the Debt Commitment Letter or any
other Debt Financing to the extent required to refinance the existing
indebtedness of NYLD set out on Schedule G.5 hereto, and NYLD shall pay all
related fees and expenses with respect to such bridge facility or other Debt
Financing, except that Purchaser shall remain responsible for paying the
commitment, structuring and similar fees with respect to such bridge facility
(but not any other Debt Financing) which are due on the date of Closing, but,
for the avoidance of doubt, Purchaser shall have no responsibility for any fees,
expenses or other amounts payable upon any actual drawdown of such bridge
facility.
(k)    Each of NRG Energy, Purchaser and NYLD agrees to, and with respect to
NYLD, to cause the NYLD Entities to, reasonably consult and cooperate with each
other (and, in the case of the NYLD Entities, to provide assistance) in
connection with the marketing, arrangement, syndication and consummation of any
new revolving credit facility to refinance, renew, extend or replace the Amended
and Restated Credit Agreement, dated April 25, 2014, by and among NYLD Op, NYLD
LLC, Royal Bank of Canada, as Administrative Agent, the lenders party thereto,
Royal Bank of Canada, Goldman Sachs Bank USA and Bank of America, N.A., as L/C
Issuers and RBC Capital Markets as sole left lead arranger and sole left lead
book runner (as it may be amended, supplemented or otherwise modified) and to
use its and their reasonable efforts to cause its and their respective officers,
employees, consultants and advisors, including legal and accounting advisors, to
provide such cooperation and, in the case of the NYLD Entities, such assistance
that is reasonably necessary and customary in connection therewith. Each of NRG
Energy, Purchaser and NYLD shall be liable for their own respective fees and
expenses with respect to the marketing, arrangement, syndication and
consummation of such new revolving credit facility.
(l)    NYLD shall, and shall cause the NYLD Entities and use its reasonable best
efforts to cause its and their respective Representatives to, use its and their
reasonable best efforts to provide to Purchaser such information as is
reasonably requested by Purchaser in connection with any debt financing of
Purchaser, in each case at Purchaser’s sole expense.
(m)    Purchaser shall indemnify and hold harmless the NYLD Entities and their
respective Representatives from and against any and all Losses suffered,
asserted against or incurred by any of them, directly or indirectly, in
connection with any cooperation or assistance provided in connection with this
Section G.5 at the request of Purchaser, in each case other than to the extent
any of the foregoing arises from (A) the bad faith, gross negligence or willful
misconduct by any of the NYLD Entities or (B) financial or other information
furnished or otherwise provided by or on behalf of NYLD and/or the NYLD Entities
(including financial statements and audits thereof).
6.    Cooperation as to Certain Indebtedness.


28



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






(a)    To the extent mutually agreed by Purchaser and NYLD, Purchaser may, or
may request NYLD and NYLD LLC to, commence one or more consent solicitations to
solicit the consent of the holders of any NYLD Notes regarding certain proposed
amendments to the indentures governing any NYLD Notes as requested by Purchaser,
including to eliminate, waive or amend the change of control provisions in such
indentures (the “Notes Consent Solicitations”). Any Notes Consent Solicitations
shall be made on such terms and conditions (including price to be paid and
conditionality) as mutually agreed by Purchaser and NYLD; provided, that, in any
event, Purchaser and NYLD (for itself and on behalf of NYLD LLC) agree that (A)
any such Notes Consent Solicitations shall comply with applicable Law and the
terms of the indenture governing the applicable NYLD Notes, (B) the terms and
conditions of any Notes Consent Solicitations shall provide that the closing
thereof or the effectiveness of the substantive provisions thereof, as the case
may be, shall be contingent upon, or shall only become operative substantially
concurrently with, Closing and (C) assuming the requisite consents have been
received with respect to the applicable NYLD Notes, the NYLD Entities (to the
extent necessary) shall execute (or cause to be executed) a supplemental
indenture to the indenture governing such NYLD Notes reflecting the terms of
such Notes Consent Solicitation, and shall use commercially reasonable efforts
to cause the trustee under such indenture to enter into such supplemental
indenture, as the case may be; provided, that the substantive provisions thereof
shall only become operative substantially concurrently with the Closing. If at
any time prior to the completion of the Notes Consent Solicitations, any
information should be discovered by Purchaser, NYLD or NYLD LLC that Purchaser,
NYLD or NYLD LLC reasonably believes should be set forth in an amendment or
supplement to the documentation relating thereto, so that such documentation
shall not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of circumstances under which they are made, not
misleading, the Person that discovers such information shall promptly notify the
other Parties, and an appropriate amendment or supplement prepared by Purchaser
(or at the direction of Purchaser, prepared by NYLD or NYLD LLC) describing such
information shall be disseminated to the holders of the applicable NYLD Notes
(which amendment or supplement and dissemination may, at the sole discretion of
NYLD, take the form of the furnishing or filing of a Current Report on Form
8-K). Each of Purchaser and NYLD agrees to, and with respect to NYLD, to cause
the NYLD Entities to, reasonably consult and cooperate with each other (and, in
the case of the NYLD Entities, to provide assistance) in connection with the
commencement and conduct of any Notes Consent Solicitation, and to use its and
their reasonable efforts to cause its and their respective officers, employees,
consultants and advisors, including legal and accounting advisors, to provide
such assistance and cooperation reasonably requested by Purchaser that is
reasonably necessary and customary in connection therewith, including assistance
with the preparation of one or more consent solicitation statements, letters of
transmittal and consents and press releases and provision of the financial
statements described in Section G.6. In connection with the Notes Consent
Solicitations, Purchaser and NYLD may select one or more dealer managers,
consent solicitation agents, information agents and other agents or service
providers acceptable to each of Purchaser and NYLD to assist therewith, and NYLD
and NYLD LLC shall enter into customary agreements engaging such parties and
cooperate with such parties in performing their roles. NYLD shall request the
legal counsel to NYLD and NYLD LLC to provide all legal opinions required in
connection with the transactions contemplated by this Section G.6 to the extent
any such legal opinion is required to be delivered on or prior to the Closing
Date.
(b)    Notwithstanding anything to the contrary in this Agreement, none of the
NYLD Entities or any of their respective directors or officers or other
personnel shall be required by this Section


29



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






G.6 to: (i) take any action or provide any assistance to the extent it would
unreasonably disrupt or interfere with the business or ongoing operations of any
NYLD Entity; (ii) enter into any definitive agreement or commitment that would
be effective prior to the Closing; (iii) pay any fee or be required to bear any
cost or expense or incur any other liability that is not subject to
reimbursement from Purchaser prior to the Closing except as otherwise provided
herein; (iv) take any action that would (A) conflict with the terms of this
Agreement or the PSA, (B) violate any Laws binding upon any NYLD Entity, (C)
cause any NYLD Entity to violate any obligation of confidentiality (not created
in contemplation hereof) binding on such entity (provided, that in the event
that any NYLD Entity does not provide information in reliance on the exclusion
in this clause (C), the NYLD Entities shall use commercially reasonable efforts
to provide notice to Purchaser promptly upon obtaining knowledge that such
information is being withheld (but solely if providing such notice would not
violate such obligation of confidentiality)) or (D) result in a loss of legal
privilege held by any NYLD Entity; or (v) require any officer, director or
employee of any NYLD Entity to deliver or be required to deliver any certificate
or take any other action pursuant to this Section G.6 to the extent any such
action could reasonably be expected to result in personal liability to such
officer, director or employee prior to the Closing Date.
(c)    Purchaser agrees that consent fees in connection with any Notes Consent
Solicitation shall be borne by Purchaser. NYLD agrees that all other costs, fees
and expenses in connection with any Notes Consent Solicitations shall be borne
by NYLD.
(d)    Notwithstanding anything to the contrary herein, the NYLD Entities shall
not be liable to any other Party for any damages arising out of any breach by
the NYLD Entities of their obligations under this Section G.6, except to the
extent such breach of this Section G.6 is material and intentional (it being
understood and agreed that the foregoing shall not limit the application of
Section 9.02 of the PSA).
(e)    For the purposes of this Agreement, the “NYLD Notes” mean the (i) 5.375%
unsecured senior notes due 2024 issued by NYLD Op, and (ii) 5.00% unsecured
senior notes due 2026, issued by NYLD Op.
7.    No Solicitation. From the Effective Date until the earlier of the Closing
Date or the termination of this Agreement or the PSA in accordance with its
terms, NYLD shall not, and shall cause each other NYLD Entity, any of its other
Affiliates or any of its or their Representatives not to, directly or
indirectly: (i) encourage, solicit, initiate, facilitate or continue inquiries
regarding an Acquisition Proposal; (ii) enter into discussions or negotiations
with, or provide any information to, any Person concerning a possible
Acquisition Proposal; or (iii) enter into any agreements or other instruments
(whether or not binding) regarding an Acquisition Proposal. NYLD shall
immediately cease and cause to be terminated, and shall cause any other NYLD
Entity, any of its other Affiliates, and all of its and their Representatives to
immediately cease and cause to be terminated, all existing discussions or
negotiations with any Persons conducted heretofore with respect to, or that
could lead to, an Acquisition Proposal. For purposes hereof, “Acquisition
Proposal” shall mean any inquiry, proposal or offer from any Person concerning
(a) a merger, consolidation, liquidation, recapitalization, share exchange or
other business combination transaction involving an NYLD Entity; (b) the
issuance or acquisition of equity securities of an NYLD Entity or (c) the sale,
lease, exchange or other disposition of any significant portion of an NYLD
Entity’s assets, in each case, other than as permitted under Section G.3(b).


30



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






8.    Waiver of Rights under the Second A&R NRG/NYLD ROFO Agreement. NYLD
expressly waives any and all rights it may have under the Second A&R NRG/NYLD
ROFO Agreement, dated February 24, 2017, by and between NRG and NYLD (“Second
A&R NRG/NYLD ROFO Agreement”), with respect to the transfer to Purchaser of the
NRG ROFO Assets (as such term is defined in the Second A&R NRG/NYLD ROFO
Agreement) that are included for sale to Purchaser in the PSA; provided, that if
the Transaction is terminated (for any reason), this Section G.8 and the waiver
herein will automatically become null and void.
9.    Delivery of Agreements and Officer’s Certificates. At or prior to the
Closing, NYLD shall deliver to (a) Purchaser and NRG Energy executed copies of
the agreements listed in Sections A.2 and A.3 and (b) Purchaser a certificate,
dated the Closing Date, and duly executed by an authorized officer of NYLD
substantially in the form and to the effect of Exhibit M.
10.    Further Assurances. During the Interim Period, subject to the terms of
this Agreement, NYLD shall use its commercially reasonable efforts to execute
and deliver, or cause to be executed and delivered, all such documents and
instruments and shall take, or cause to be taken, all such further or other
actions as may be necessary to consummate the Transaction. Notwithstanding
anything to the contrary contained in this Section G.10, if the Parties are in
an adversarial relationship in litigation or arbitration, the furnishing of any
documents or information in accordance herewith shall be solely subject to
applicable rules relating to discovery and the remainder of this Section G.10
shall not apply.
11.    Verification of CAFD Leakage.
(a)    From time to time after the Effective Date, NYLD may, or if requested by
NRG or Purchaser, NYLD shall, prepare and provide to the Parties a current
schedule showing projected CAFD Leakage as of the anticipated Closing Date. If
Purchaser or NRG have any disagreements regarding any such schedule, the Parties
shall endeavor to resolve such disagreements in good faith. In connection with
the review of any such schedule by Purchaser or NRG, NYLD will make available to
Purchaser and NRG all records and work papers that either of them reasonably
requests in connection with its review of any such schedule.
(b)    No later than forty-five (45) days before the anticipated Closing Date,
NYLD shall prepare in good faith a proposed final schedule showing CAFD Leakage
as of the anticipated Closing Date (the “CAFD Leakage Schedule”). Purchaser and
NRG shall have fifteen (15) days from the date of receipt of the CAFD Leakage
Schedule to review the calculation of CAFD Leakage. In connection with the
review of the CAFD Leakage Schedule, NYLD will make available to Purchaser and
NRG all records and work papers that Purchaser or Seller reasonably requests in
connection with its review of the CAFD Leakage Schedule. If Purchaser or NRG
disagrees with the amount of the amount of CAFD Leakage, Purchaser or NRG shall
deliver written notice of such disagreement to NYLD, which notice shall include
Purchaser’s or NRG’s reasonably detailed explanation of the basis of the
disagreement and a reasonably detailed calculation of CAFD Leakage (a “CAFD
Leakage Objection Notice”). If Purchaser or NRG has delivered a CAFD Leakage
Objection Notice to NYLD, the Parties will endeavor to resolve any disagreements
noted in the CAFD Leakage Objection Notice in good faith as soon as practicable
after the delivery of such notice, but if they do not obtain a final resolution
within fifteen (15) days after NYLD has received the CAFD Leakage Objection
Notice, any Party may submit the matters in dispute to the Neutral Auditor to
resolve any remaining disagreements. The Parties will direct the Neutral Auditor
to use its commercially reasonable best efforts to render a determination within
fifteen (15) days of its


31



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






receipt of the Parties’ supporting documentation, and the Parties and their
respective agents will cooperate with the Neutral Auditor during its resolution
of any disagreements included in the CAFD Leakage Objection Notice. The Neutral
Auditor will consider only those items and amounts set forth in the CAFD Leakage
Objection Notice that the Parties are unable to resolve. In resolving any
disputed item, the Neutral Auditor may not assign a value to any item greater
than the greatest value for such item claimed by any Party or less than the
smallest value for such item claimed by any Party. The scope of the disputes to
be arbitrated by the Neutral Auditor is limited to whether the preparation of
the CAFD Leakage Schedule and the calculation of CAFD Leakage were done in a
manner consistent with the terms of this Agreement and in the manner specified
in the definition of “CAFD Leakage” and whether there were mathematical errors
in the preparation of the CAFD Leakage Schedule or the calculation of CAFD
Leakage, and the Neutral Auditor is not to make any other determination. All
fees and expenses relating to the work, if any, to be performed by the Neutral
Auditor will be borne equally by the Parties. The determination of the Neutral
Auditor as to the final CAFD Leakage and any disputed matters shall be set forth
in a written statement delivered to the Parties and will be final, binding and
conclusive on the Parties and their respective Affiliates and representatives,
successors and assigns.
(c)    For the purposes of this Agreement, “Neutral Auditor” means Ernst & Young
or, if Ernst & Young is unable to serve, an impartial nationally recognized firm
of independent certified public accountants other than NRG Energy’s accountants,
NYLD’s accountants or Purchaser’s accountants, mutually agreed to by NRG Energy,
NYLD and Purchaser.
12.    Carlsbad Acquisition Support. If NYLD Op is required to assign its rights
and obligations, including the obligation to pay the Purchase Price (as defined
in the Carlsbad PSA), under the Carlsbad PSA to Zephyr Purchaser (as defined in
the Carlsbad PSA) pursuant to Section 6.04 of the Carlsbad PSA, NYLD Op agrees
that such rights and obligations shall be assigned to Purchaser or one of its
controlled Affiliates. Purchaser agrees, subject to the terms and conditions set
forth in the Carlsbad PSA, to accept, or to cause its controlled Affiliate to
accept, the assignment by NYLD Op of such rights and obligations, including the
obligation to pay the Purchase Price under the Carlsbad PSA. NRG Energy, on
behalf of NRG Gas Development Company, LLC, hereby consents to the assignment of
such rights and obligations, and agrees that following the assignment of such
rights and obligations but subject to the terms and conditions of the Carlsbad
PSA, Purchaser or one of its controlled Affiliates shall purchase the Acquired
Interests (as defined in the Carlsbad PSA) at the Closing under the Carlsbad
PSA. The Parties acknowledge and agree that Purchaser’s obligation to pay the
Purchase Price under the Carlsbad PSA shall be covered by the Carlsbad Backstop
Equity Commitment Letter.
H.
Payments and Cost Reimbursement in the event of a Termination of the
Transaction.

1.    If the Transaction is terminated prior to the Closing and Purchaser makes
any payment (including pursuant to a court order or a settlement agreement) to
NRG Energy in respect of (a) any Losses or other damages suffered by NRG Energy
arising under or relating to the PSA or the transactions contemplated thereby,
or (b) the Purchaser Termination Fee, then NRG Energy shall pay to NYLD an
amount in cash equal to ten percent (10%) of such payment no later than two (2)
Business Days after NRG Energy’s receipt thereof by wire transfer to an account
designated by NYLD in writing; provided, however, that NRG Energy shall be
entitled to deduct from such amount any amounts paid to NYLD pursuant to
Sections H.2 or H.3 below.

2.    Notwithstanding anything to the contrary in this Agreement, if the
Transaction is terminated prior to the Closing, NRG Energy shall reimburse NYLD
an amount in cash equal to NYLD’s reasonable


32



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






and documented costs incurred in connection with the Transaction. For the
avoidance of doubt, subject to Section H.3, NRG Energy shall not reimburse NYLD
for the cost of any financial advisor or legal counsel hired in connection with
the Transaction.
3.    At the earlier to occur of the Closing and the termination of the
Transaction, NRG Energy shall reimburse NYLD an amount in cash equal to NYLD’s
reasonable and documented one-time costs incurred in connection obtaining
consents required in connection with the Transaction; provided, however, that
(i) in no event shall such reimbursement exceed Five Hundred Thousand Dollars
($500,000), (ii) the incurrence of such costs shall be subject to NRG Energy’s
prior approval, not to be unreasonably withheld, and (iii) in no event shall
such reimbursement apply to any consents required in connection with the Debt
Financing or the Notes Consent Solicitations.
I.
Nonsolicitation of NRG Employees.

1.    From the Effective Date until the **** (***) anniversary of the Closing
Date, NYLD shall not, and shall cause its controlled Affiliates not to, directly
or indirectly, without the prior written consent of NRG, recruit, solicit, hire
or retain any Prohibited Employee, or induce, or attempt to induce, any
Prohibited Employee to terminate his or her employment or service with, or
otherwise cease his or her relationship with, NRG or any of its controlled
Affiliates (other than a Company Entity or an NYLD Entity); provided, however,
that the foregoing restrictions shall not prohibit general solicitations of
employment not directed to employees of NRG or any of its controlled Affiliates
(other than a Company Entity or an NYLD Entity). For purposes of this Section
I.1, a “Prohibited Employee” is any individual who (a) is, as of the relevant
time, a current employee of NRG or any of its controlled Affiliates (other than
a Company Entity or an NYLD Entity), or (b) was, within the sixty (60) days
prior to the relevant time, an employee of NRG or any of its controlled
Affiliates (other than a Company Entity or an NYLD Entity) and who voluntarily
terminated employment with such employer.
2.    Notwithstanding any agreement among NRG Energy, NYLD and their respective
Affiliates to the contrary, NRG Energy agrees that NYLD shall be permitted to
recruit, solicit or hire the employees of NRG Energy listed on Schedule I.2
(each such employee, a “Potential Offer Employee”) following the Effective Date
until the Closing Date. Schedule I.2 may be updated from time to time as
mutually agreed by the Parties. NRG Energy hereby agrees to provide reasonable
cooperation to onboard the Hired Employees within a reasonable time period prior
to the Closing pursuant to the Existing MSA. At the Closing, NRG Energy hereby
agrees to transfer to NYLD the computers, docking stations, monitors and other
reasonably necessary equipment of the Hired Employees and the NYLD Thermal
Employees at no cost to NYLD.
J.
Cooperation of NRG Energy.

To the extent that NYLD breaches any of its obligations under this Agreement and
such breach is a direct result of NRG Energy’s failure to perform its material
obligations under

existing contractual agreements with NYLD (and provided that NYLD is not
otherwise in material breach of its obligations under such existing contractual
agreements), then NYLD will not be liable for such breach hereunder. Prior to
the Closing, NRG Energy shall, and shall cause its Affiliates to, perform their
respective obligations under the Existing MSA and other contractual arrangements
between any NYLD Entity and NRG Energy and its Affiliates in order to permit
NYLD to comply with its obligations under this Agreement.
K.
Trademark Licenses.



33



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






NYLD acknowledges and agrees that it has, and upon consummation of the
transactions contemplated hereby shall have, no right, title, interest, license,
or any other right whatsoever to use the Seller Marks, except as provided
herein. NYLD shall promptly after the Closing Date but in no event later than
one hundred eighty (180) days after the Closing Date, cease and discontinue all
uses of the Seller Marks and remove or permanently cover any Seller Marks from
the assets of the NYLD Entities that are removable. NRG hereby grants to NYLD a
non-exclusive license to use the Seller Marks during such one hundred eighty
(180) day period, solely for purposes consistent with “phase out” use and in a
manner consistent with past practice. NRG will not seek to terminate the
NRG/NYLD Trademark License Agreement before the end of such one hundred eighty
(180) day period. Notwithstanding anything in this Section K or the NRG/NYLD
Trademark License Agreement to the contrary, NYLD will not intentionally hold
itself out to the market or customers, conduct any business or offer any goods
or services under any Seller Marks after the Closing Date. Nothing in this
Section K shall preclude the NYLD Entities from using the Seller Marks at any
time after the Closing Date in legal or business documents and records, as
required by any applicable Laws or as otherwise reasonably necessary or
appropriate to describe their historical relationship with NRG.
L.
Existing Agreements.

1.    To the extent any agreement between NYLD or any of its Affiliates, on the
one hand, and any Company Entity, on the other hand, would permit NYLD, its
Affiliates or such Company Entity to terminate such agreement based on a direct
or indirect transfer of membership interests of NYLD, its Affiliates or such
Company Entity, NYLD and NRG Energy hereby waive and agree to take all
reasonable actions to waive such provision with respect to the Transaction.
2.    NRG Energy hereby agrees that, for a period of one hundred eighty (180)
days following the Closing, it shall not, and shall cause its Affiliates not to,
terminate any operation and maintenance, asset management or other project level
agreement with any NYLD Entity relating to any NYLD project without the prior
written consent of NYLD; provided, however, if an NYLD Entity is in default
under the terms of such agreement, NRG Energy and its Affiliates may terminate
such agreement in accordance with its terms. Notwithstanding the foregoing, in
the event NRG Energy or its Affiliates intends to terminate any such operation
and maintenance, asset management or other project level agreement with NYLD or
its Affiliate during the one (1) year period following the Closing, NRG Energy
shall, and shall cause its Affiliates to, provide at least ninety (90) days’
prior written notice of such termination.
M.
Miscellaneous Provisions.

1.    Notices. All notices, requests and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally, by facsimile transmission, by reputable national overnight courier
service or by registered or certified mail (postage prepaid) or by email to the
Parties at the following addresses or facsimile numbers, as applicable:
If to Purchaser, to: c/o Global Infrastructure Management, LLC


12 East 49th Street, 38th Floor
New York, New York 10017
Attention:
Fax:


34



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






Email:


With a copy to: c/o Global Infrastructure Management, LLP


The Peak
5 Wilton Road, 6th Floor
London, SW1V 1AN
United Kingdom
Attention:
Fax:
Email:


With a copy to: Simpson Thacher & Bartlett LLP


425 Lexington Avenue
New York, New York 10017
Attn:
Fax:
E-mail:


If to NRG Energy, to:     NRG Energy, Inc.


804 Carnegie Center Drive
Princeton, NJ 08540
Attn:
Fax:
E-mail:


With a copy to: Jones Day


Jones Day
51 Louisiana Avenue, N.W.
Washington, DC 20001
Attn:
Fax:
E-mail:    
    
If to NYLD, to: NRG Yield, Inc.


804 Carnegie Center
Princeton, NJ 08540
Attn:
E-mail:


With a copy to: Sullivan & Cromwell LLP    


35



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.








Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attn:
Fax:
E-mail:
Notices, requests and other communications will be deemed given upon the first
to occur of such item having been (a) delivered personally to the address
provided in this Section M.1, (b) delivered by email or by confirmed facsimile
transmission to the facsimile number provided in this Section M.1, or (c)
delivered by registered or certified mail (postage prepaid), by reputable
national overnight courier service in the manner described above to the address
provided in this Section M.1 (in each case regardless of whether such notice,
request or other communication is received by any other Person to whom a copy of
such notice, request or other communication is to be delivered pursuant to this
Section M.1). Any Party from time to time may change its address, facsimile
number, email address or other information for the purpose of notices to that
Party by giving notice specifying such change to the other Party.
2.    Entire Agreement. This Agreement and the documents referenced herein
supersede all prior discussions and agreements, whether oral or written, between
the Parties with respect to the subject matter hereof, and contains the entire
agreement between the Parties with respect to the subject matter hereof. For the
avoidance of doubt, to the extent there is a conflict between the subject matter
of this Agreement and the Confidentiality and Access Agreement, dated July 17,
2017, by and between NRG Energy and NYLD, the terms of this Agreement shall
control.
3.    Specific Performance. The Parties agree that if any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise

breached, irreparable damage would occur and money damages may not be a
sufficient remedy even if available. In addition to any other remedy at law or
in equity, each of Purchaser, NYLD and NRG Energy shall be entitled to specific
performance by the other Parties of their obligations under this Agreement and
immediate injunctive relief, without the necessity of proving the inadequacy of
money damages as a remedy.
4.    Time of the Essence. Time is of the essence with regard to all duties and
time periods set forth in this Agreement.
5.    Expenses. Except as otherwise expressly provided in this Agreement and
regardless of whether or not the Transaction is consummated, each Party will pay
its own costs and expenses incurred in connection with the negotiation,
execution and performance of this Agreement.
6.    Public Disclosures. None of the Parties nor any of their Affiliates shall
make any written or other public disclosure, announcement or other similar
statement regarding this Agreement or the PSA or the Transaction without the
prior written consent of the other Parties, except as required by Law, any
regulatory authority or under the applicable rules and regulations of a stock
exchange or market on which the securities of the disclosing Party or any of its
Affiliates are listed; provided, however, that NRG Energy and its Affiliates may
disclose in marketing materials and otherwise its role in developing any of the
Projects owned by the Company Entities or the NYLD Entities prior to the
Closing.


36



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






7.    Waiver. Any term or condition of this Agreement may be waived at any time
by the Party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the Party waiving such term or condition and delivered pursuant to
Section M.1. No waiver by any Party of any term or condition of this Agreement,
in any one or more instances, shall be deemed to be or construed as a waiver of
the same on any future occasion or any other term or condition of this Agreement
on that or any future occasion. All remedies, either under this Agreement or by
Law or otherwise afforded, will be cumulative and not alternative.
8.    Amendment. This Agreement may be amended, supplemented or modified only by
a written instrument duly executed by or on behalf of each Party.
Notwithstanding anything to the contrary contained herein, Section G.5(g),
Section G.5(h)(iii)-(v), this sentence of Section M.8, the exception to Section
M.9, Section M.12, Section M.13(d), Section M.14 and Section M.15 (in each case,
to the extent that any such Section relates to the Lender Related Parties) (and
any other provision of this Agreement to the extent an amendment, supplement,
waiver or other modification of such provision would modify the substance of
such Sections) may not be amended, supplemented, waived or otherwise modified in
any manner that is adverse to the Lender Related Parties without the prior
written consent of the Lenders.
9.    No Third Party Beneficiary. Except as otherwise expressly provided in this
Agreement, the terms and provisions of this Agreement are intended solely for
the benefit of each Party and their respective successors or permitted assigns,
and it is not the intention of the Parties to confer third party beneficiary
rights upon any other Person, except that the Lender Related Parties shall be
express third party beneficiaries of Section G.5(g), the second sentence of
Section M.8, this exception to Section M.9, Section M.12, Section M.13(d),
Section M.14 and Section M.15 (in each case, to the extent that any such Section
relates to the Lender Related Parties), and each of such Sections shall
expressly inure to the benefit of the Lender Related Parties.
10.    Assignment. The obligations of the Parties under this Agreement are not
assignable without the prior written consent of the other Parties, which such
Parties may withhold in their discretion; provided, that Purchaser may assign
this Agreement without the prior written consent of the other Parties to (a) any
Affiliate of Purchaser or (b) any financial institution providing purchase money
or other financing to Purchaser from time to time as collateral security for
such financing, in each case so long as Purchaser remains fully liable for its
obligations under this Agreement. If after the Effective Date, NRG Energy
effects the separation of a substantial portion of its business into one or more
entities (each, a “NewCo”), whether existing or newly formed, including by way
of spin-off, split-off, carve-out, demerger, recapitalization, reorganization or
similar transaction, prior to such separation NRG Energy shall cause any such
NewCo to enter into an agreement with Purchaser and NYLD whereby such NewCo will
agree to obligations of NRG Energy that are substantially identical to those set
forth in this Agreement.
11.    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law, and if the rights or
obligations of any Party under this Agreement shall not be materially and
adversely affected thereby, (a) such provision shall be fully severable, (b)
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, and (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom.
12.    Governing Law. THIS AGREEMENT AND ITS ENFORCEMENT, AND ANY CONTROVERSY
ARISING OUT OF OR RELATING TO THE MAKING OR PERFORMANCE OF THIS


37



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






AGREEMENT, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO NEW YORK’S PRINCIPLES OF CONFLICTS OF LAW.
13.    Consent to Jurisdiction.
(a)    For all purposes of this Agreement and for all purposes of any Action
arising out of or relating to this Agreement or for recognition or enforcement
of any judgment, each Party hereto submits to the exclusive personal
jurisdiction of the courts of the State of New York and the federal courts of
the United States sitting in New York County, and hereby irrevocably and
unconditionally agrees that any such Action shall exclusively be heard and
determined in such New York court or, to the extent permitted by Law, in such
federal court. Each Party hereto agrees that a final judgment in any such Action
may be enforced in any other jurisdiction by suit on the judgment or in any
other manner provided by Law.
(b)    Each Party hereto irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so:
(i)    any objection which it may now or hereafter have to the laying of venue
of any Action arising out of or relating to this Agreement or any related matter
in any New York state or federal court located in New York County, and
(ii)    the defense of an inconvenient forum to the maintenance of such Action
in any such court.
(c)    Each Party hereto irrevocably consents to service of process by
registered mail, return receipt requested, as provided in Section M.1. Nothing
in this Agreement or the PSA will affect the right of any Party hereto to serve
process in any other manner permitted by Law.
(d)    Notwithstanding anything herein to the contrary, each Seller Related
Party agrees that it will not bring or support any action, cause of action,
claim, cross-claim or third-party claim of any kind or description, whether in
law or in equity, whether in contract or in tort or otherwise, against the
Lender Related Parties in any way relating to this Agreement or the PSA or any
of the transactions contemplated by this Agreement or the PSA, including but not
limited to any dispute arising out of or relating in any way to the Debt
Financing or the performance thereof or the transactions contemplated thereby,
in any forum other than exclusively in the Supreme Court of the State of New
York, County of New York, or, if under applicable law exclusive jurisdiction is
vested in the federal courts, the United States District Court for the Southern
District of New York (and appellate courts thereof).
14.    Waiver of Jury Trial. To the fullest extent permitted by Law, each Party
hereby waives all rights to a trial by jury in any legal action to enforce or
interpret the provisions of this Agreement or that otherwise relates to this
Agreement (including any action, proceeding or counterclaim against any Lender
Related Party).
15.    Limitation on Certain Damages. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, NO PARTY SHALL BE LIABLE TO ANY OTHER PARTY FOR ANY
CONSEQUENTIAL, SPECIAL, INDIRECT, SPECULATIVE, EXEMPLARY, OR PUNITIVE DAMAGES


38



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






(COLLECTIVELY, “EXCLUDED DAMAGES”) FOR ANY REASON WITH RESPECT TO ANY MATTER
ARISING OUT OF OR RELATING TO THIS AGREEMENT, WHETHER BASED ON STATUTE,
CONTRACT, TORT OR OTHERWISE AND WHETHER OR NOT ARISING FROM THE OTHER PARTY’S
SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT; PROVIDED,
THAT (A) THE FOREGOING SHALL APPLY SOLELY TO THE EXTENT THAT ANY SUCH EXCLUDED
DAMAGES WERE NOT A REASONABLY FORESEEABLE CONSEQUENCE OF A BREACH OF THIS
AGREEMENT AND (B) ANY LOSSES ARISING OUT OF THIRD PARTY CLAIMS FOR WHICH A PARTY
IS ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT SHALL NOT CONSTITUTE
EXCLUDED DAMAGES. NO LENDER RELATED PARTY SHALL BE LIABLE TO ANY SELLER RELATED
PARTY FOR ANY SPECIAL, CONSEQUENTIAL, PUNITIVE OR INDIRECT DAMAGES OR DAMAGES OF
A TORTIOUS NATURE TO THE EXTENT RELATING TO THE TRANSACTION; PROVIDED THAT,
FOLLOWING CONSUMMATION OF THE TRANSACTION, NOTHING HEREIN SHALL AFFECT THE
RIGHTS OR CLAIMS OF THE COMPANY, THE NYLD ENTITIES AND ANY OF THEIR RESPECTIVE
SUBSIDIARIES AGAINST THE LENDER RELATED PARTIES, WHETHER UNDER ANY COMMITMENT
LETTER, OTHER APPLICABLE DEFINITIVE DOCUMENTATION GOVERNING THE DEBT FINANCING
OR OTHERWISE.
16.    Disclosures. Any Party may, at its option, include in the disclosure
schedules hereto items that are not material in order to avoid any
misunderstanding, and any such inclusion, or any references to dollar amounts,
shall not be deemed to be an acknowledgment or representation that such items
are material, establish any standard of materiality or define further the
meaning of such terms for purposes of this Agreement. In no event shall the
inclusion of any matter in the disclosure schedules hereto be deemed or
interpreted to broaden any Party’s representations, warranties, covenants or
agreements contained in this Agreement. The mere inclusion of an item in the
disclosure schedules hereto shall not be deemed an admission by a Party that
such item represents a material exception or fact, event, or circumstance.
17.    Facsimile Signature; Counterparts. This Agreement may be executed by
facsimile signature in any number of counterparts, each of which will be deemed
an original, but all of which together will constitute one and the same
instrument.
18.    Interpretation.
(a)    Unless the context of this Agreement otherwise requires, (i) words of any
gender include each other gender, (ii) words using the singular or plural number
also include the plural or singular number, respectively, (iii) the terms
“hereof”, “herein”, “hereby” and derivative or similar words refer to this
entire Agreement, (iv) the terms “Article” or “Section” refer to the specified
Article or Section of this Agreement, (v) the words “include”, “includes” and
“including” are not words of limitation and shall be deemed to be followed by
the words “without limitation”, (vi) the use of the word “or” to connect two or
more phrases shall be construed as inclusive of all such phrases (e.g., “A or B”
means “A or B, or both”), (vii) the use of the conjunction “and/or” shall be
construed as “any or all of”, (viii) references to Persons include their
respective successors and permitted assigns and, in the case of Governmental
Authorities, Persons succeeding to their respective functions and capacities,
and (ix) the words “ordinary course of business” and “ordinary course of the
Business” will be deemed to be followed by “consistent with past practice”.
(b)    Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified.


39



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934 HAS BEEN REQUESTED FOR THE OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE
INDICATED BY ASTERISKS.






(c)    All accounting terms used herein and not expressly defined herein shall
have the meanings given to them under United States generally accepted
accounting principles (“GAAP”).
(d)    Unless the context otherwise requires, a reference to any Law includes
any amendment, modification or successor thereto.
(e)    Any representation or warranty contained herein as to the enforceability
of a Contract shall be subject to the effect of any bankruptcy, insolvency,
reorganization, moratorium or other similar Law affecting the enforcement of
creditors’ rights generally and to general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
(f)    In the event of a conflict between this Agreement and any exhibit,
schedule or appendix hereto, this Agreement shall control.
(g)    The Article and Section headings have been used solely for convenience,
and are not intended to describe, interpret, define or limit the scope of this
Agreement.
(h)    Conflicts or discrepancies, errors, or omissions in this Agreement or the
various documents delivered in connection with this Agreement will not be
strictly construed against the drafter of the contract language, rather, they
shall be resolved by applying the most reasonable interpretation under the
circumstances, giving full consideration to the intentions of the Parties at the
time of contracting.
(i)    A reference to any agreement or document is to that agreement or document
as amended, novated, supplemented or replaced from time to time.
[Signature page follows]






40



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized representative of each Party as of the date first above written.
NRG YIELD, INC.,
a Delaware corporation
By: /s/ Christopher Sotos______
Name: Christopher Sotos
Title: President and Chief Executive Officer
NRG ENERGY, INC.,
a Delaware corporation
By: /s/ Mauricio Gutierrez_____
Name: Mauricio Gutierrez
Title: President and Chief Executive Officer
NRG REPOWERING HOLDINGS LLC,
a Delaware limited liability company
By: /s/ Gaetan Frotte______________
Name: Gaetan Frotte
Title: Treasurer
GIP III ZEPHYR ACQUISITION PARTNERS, L.P., a Delaware limited partnership

By: Global Infrastructure GP III, L.P., its general partner

By: Global Infrastructure Investors III, LLC, its general partner
By: /s/ Jonathan Bram_________
Name: Jonathan Bram
Title: Partner




[Signature Page to Consent and Indemnity Agreement]



--------------------------------------------------------------------------------







NRG YIELD OPERATING LLC,
a Delaware limited liability company
By: /s/ Christopher Sotos                
Name: Christopher Sotos
Title: President


[Signature Page to Consent and Indemnity Agreement]

